Exhibit 10.1

Asset Purchase Agreement

by and among

Grand Avenue Incorporated
Assad Iron & Metals, Inc.
Heidelberg Metals, Inc.,
Neville Recycling LLC
Platt Properties LLC
collectively “the Seller”

and

Metalico Neville, Inc.

1

April 30, 2008

Table of Contents

Page

2

Exhibits

     
Exhibit A
Exhibit B
Exhibit C
Exhibit 1.1(b)
Exhibit 1.1(c)
Exhibit 1.1(f)
Exhibit 1.2(a)
Exhibit 1.2(b)
Exhibit 1.2(c)
Exhibit 1.3(g)
Exhibit 1.3(p)
Exhibit 1.4(a)
Exhibit 1.4(b)
Exhibit 1.5(c)
Exhibit 2.2
Exhibit 2.3
Exhibit 3.1
Exhibit 3.3
Exhibit 3.4
Exhibit 3.5(a)
Exhibit 3.5(b)
Exhibit 3.5(c)
Exhibit 3.5(d)
Exhibit 3.5(e)
Exhibit 3.5(f)
Exhibit 3.8
Exhibit 3.9
Exhibit 3.11(a)
Exhibit 3.11(c)
Exhibit 3.11(d)
Exhibit 3.12
Exhibit 3.12(f)
Exhibit 3.13
Exhibit 3.14
Exhibit 3.15
Exhibit 3.16
Exhibit 3.16(b)
Exhibit 3.16(d)
Exhibit 3.17
Exhibit 3.18
Exhibit 3.19
Exhibit 3.21
Exhibit 3.23
Exhibit 3.24
Exhibit 3.25
Exhibit 3.26
Exhibit 5.8
Exhibit 5.9
  Platt Lease
Employment Agreements
Transferred Stock Letter
Equipment
Intellectual Property
Prepaid Expenses
Assigned Contracts
Unfulfilled Sales Commitments
Unfulfilled Purchase Orders
Excluded Contracts
Excluded Property
Form of Bill of Sale, Assignment and Assumption
Form of Deeds
Form of Escrow Agreement
Inventory Valuation Calculation
Purchase Price Allocation
Seller’s Shareholders
Ownership of Equity Interests
Required Consents of Governmental Bodies
Grand Avenue Incorporated December 31, 2006 Financial Statements
Grand Avenue Incorporated November 30, 2007 Financial Statements
Assad Iron & Metals, Inc. December 31, 2006 Financial Statements
Assad Iron & Metals, Inc. November 30, 2007 Financial Statements
Heidelberg Metals, Inc. March 31, 2007 Financial Statements
Heidelberg Metals, Inc. November 30, 2007 Financial Statements
Tax Matters
Encumbrances
Leased Equipment
Licensed Intellectual Property
Tangible Personal Property not Owned or Leased
Real Property
Adequate Ingress and Egress; Flood Hazard Area
Contracts
Insurance
Employment Matters
Benefit Plans
Claims Against Benefit Plans
Prohibited Transactions
Labor Relations
Proceedings and Orders
Governmental Authorizations and Legal Requirements
Consigned Inventories
Environmental Matters
Customers and Suppliers
Warrant and Product Liability
Transactions with Related Parties
Permitted Encumbrances
Territory

3

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, made as of the 30th day of April 2008, by and
between Metalico Neville, Inc., a Pennsylvania corporation (“Buyer”) and Grand
Avenue Incorporated, a Pennsylvania Corporation (“Grand Avenue”), Assad Iron &
Metals, Inc., a Pennsylvania corporation (“Assad Iron”), Heidelberg Metals,
Inc., a Pennsylvania corporation, trading and doing business as Neville Metals
(“Neville Metals”), Neville Recycling LLC, a Pennsylvania limited liability
company (“Neville Recycling”), and Platt Properties LLC, a Pennsylvania limited
liability company (“Platt Properties”), collectively “the Seller”.

RECITALS:

Seller is engaged in the business of processing ferrous and nonferrous scrap
metals (the “Business”);

Buyer desires to engage in the Business in which Seller is currently engaged and
to acquire substantially all of the assets of Seller and to assume certain of
the liabilities of Seller, and Seller desires to sell and assign such assets and
liabilities to Buyer, on the terms and conditions hereinafter set forth; and

An Appendix of defined terms appears at the end of this Agreement and is made a
part hereof by reference.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

Article 1

Purchase of Assets

Section 1.1 Assets Description. Upon the terms and subject to the conditions set
forth in this Agreement, on the Closing Date (i) Seller shall sell to Buyer, and
Buyer shall purchase from the Seller, the Owned Properties real estate (defined
in Section 3.12 hereof), and (ii) Seller shall sell to Buyer all of the assets
of Grand Avenue, Assad Iron, Neville Metals, Neville Recycling and Platt
Properties, except for the Excluded Property (defined in Section 1.3 hereof),
including, without limitation, the following (all such assets hereinafter
referred to collectively as the “Property”):



  (a)   All inventory of ferrous and nonferrous scrap, raw materials, work in
process and finished goods on hand as of the Effective Time (“Inventory”);



  (b)   All tangible personal property other than the Inventory, including the
equipment, machinery, fixtures, furniture, automobiles, trucks, tractors,
trailers and containers, office equipment, computer hardware, and tools listed
on Exhibit 1.1(b) (“Equipment”);



  (c)   All of Seller’s rights, title and interest in and to Seller’s
Intellectual Property, including the Marks and Net Names included on Exhibit
1.1(c);



  (d)   All Governmental Authorizations held by Seller and all pending
applications therefor or renewals thereof, in each case to the extent
transferable to Buyer;



  (e)   All customer lists and records, sales and purchase order files,
engineering, research and development reports and records, production reports
and records, service and warranty records, equipment logs, operating guides and
manuals, creative materials, advertising materials, promotional materials,
service honors and rewards, studies, reports, correspondence and other similar
documents and records and all personnel records (“Records”);



  (f)   All prepaid expenses as of the Effective Time listed on Exhibit 1.1(f)
attached hereto (“Prepaids”) to be prorated in accordance with Section 9.4;



  (g)   All goodwill;



  (h)   All Contract rights as described below and all documents relating
thereto;



  (i)   All packaging materials and supplies, and other materials and supplies
used by Seller in the production of finished goods, on hand as of the Effective
Time; and



  (j)   All other assets owned by the Seller and used in the operation of the
Business, except for the Excluded Property.

Section 1.2 Contracts. Except for the Excluded Property, Seller shall assign to
Buyer on the Closing Date all of Seller’s right, title, and interest in and to:



  (a)   all contracts, leases and license agreements to which Seller is a party,
and identified on Exhibit 1.2(a), together with any other contracts, leases or
license agreements entered into by Seller in the ordinary course of business or
approved by Buyer in writing after the date of this Agreement and prior to the
Closing;



  (b)   all of Seller’s unfilled sales commitments as of the Effective Time and
any such sales commitments in excess of $10,000 are identified on
Exhibit 1.2(b); and



  (c)   all of Seller’s unfilled purchase orders as of the Effective Time and
any such purchase orders in excess of $10,000 are identified on Exhibit 1.2(c).



  (d)   The contracts, leases and license agreements to be assigned to Buyer
hereunder are collectively referred to as the “Contracts”. At Closing, Buyer
shall assume the Contracts pursuant to the Bill of Sale (defined in Section 1.4
hereof).

Section 1.3 Excluded Property. The only assets of Seller that Buyer will not be
purchasing are (a) all of Seller’s cash (which includes checks received by or in
transit to Seller prior to the Effective Time), bank deposits, money market
accounts, claims for Tax refunds and other refunds pertaining to payments of
expenses made by Seller prior to the Effective Time, Tax Returns, Tax and other
deposits, and Tax records, accounts and other receivables (which include all
purchase orders for Inventory filled by Seller prior to the Effective Time), and
all other cash equivalent items, (b) all of Seller’s accounts receivable,
(c) the shares of stock of Grand Avenue, Assad Iron, Heidelberg Metals and
Hempfield Partners, Inc., the membership interests in Neville Recycling and
Platt Properties and the partnership interests in Hempfield Industries, Ltd.,
(d) Seller’s corporate and other minute books and stock transfer records and
books, provided however that Seller shall deliver copies of such books and
records to Buyer at or before Closing, (e) all insurance policies and rights
thereunder (including, without limitation, premium refunds resulting from
cancellations at closing), (f) the rights of Seller under this Agreement and any
documents executed in connection therewith, (g) the contracts, leases or license
agreements listed on Exhibit 1.3(h), if any, (h) personal items, (i) tax
refunds, (j) claims by Seller against third parties unrelated to the Business to
be conducted by Buyer after Closing, unless the same are part of a cross-claim
or counter-claim of the Seller asserted before or after the Closing, (k) assets
related to employee benefit plans, (l) benefits under insurance policies related
to unassigned liabilities, (m) vehicles listed in Exhibit 1.1(b) as Excluded
Property, (n) Business and personnel books and records, provided however that
Seller shall deliver copies of such books and records to Buyer at or before
Closing, (o) any and all consulting and employment agreements to which Seller is
a party and (p) those assets of Seller listed on Exhibit 1.3(p) attached (herein
collectively referred to as “Excluded Property”).

Section 1.4 Conveyance of Title; Platt Lease. At Closing:

(a) Seller will convey to Buyer title to the Property by executing and
delivering a bill of sale, assignment and assumption (“Bill of Sale”)
substantially in the form of Exhibit 1.4(a) attached hereto;

(b) Seller will convey the Owned Property (i) located in the Commonwealth of
Pennsylvania to Metalico Neville Realty, Inc. (“Realty”), an Affiliate of Buyer,
and (ii) located in the State of West Virginia to Metalico Colliers Realty, Inc.
(“Colliers”), an Affiliate of Buyer, pursuant to special warranty deeds
substantially in the form of Exhibit 1.4(b) (the “Deeds”).

(c) Platt Properties and Buyer will enter into a Lease in substantially the form
attached hereto as Exhibit A (the “Platt Lease”) with respect to the Real
Property owned by Platt Properties and more specifically set forth in the Platt
Lease.



      Section 1.5 Liabilities(1) .



  (a)   On the Closing Date, but effective as of the Effective Time, Buyer will
assume by the execution and delivery of the Bill of Sale referenced above all of
Seller’s obligations pertaining to the operation of the Business solely to the
extent such obligations first arise on or after the Closing Date, including
without limitation, any such obligations arising pursuant to the Contracts,
provided that Buyer shall not assume or agree to discharge any liability or
obligation (i) arising out of or otherwise relating to facts or circumstances
occurring prior to the Closing Date and (ii) arising out of any breach by Seller
of any Contract (the “Assumed Liabilities”).



  (b)   Except for the Assumed Liabilities, it is expressly understood and
agreed that notwithstanding anything to the contrary contained herein, the Buyer
will not assume or have any liability or obligation whatsoever with respect to
any obligations, liabilities, contracts, debts, claims, costs, expenses,
agreements or understandings, of any kind or nature whatsoever at any time
existing or asserted with respect to the Business or Seller, whether or not
accrued on Seller’s financial statements or recorded in its books and records,
whether fixed, contingent or otherwise, whether known or unknown, whether
arising prior to, on or after the Closing Date and whether or not relating to
the operation of the Business or the ownership or use of the Property or Real
Property (collectively, the “Retained Liabilities”). Without limiting the
generality of the foregoing, the Buyer will not assume and will not become
responsible for any obligation, duty, commitment, claim or liability of Seller
arising out of the employment relationship between Seller and any of its
employees or former employees existing at any time, whether before or after the
Closing Date, including without limitation, all liabilities relating to any
employee benefit plan sponsored or maintained by Seller or any affiliate of
Seller, all severance claims of any employee of Seller (including, without
limitation, such claims relating to or resulting from the consummation of the
transactions contemplated hereby) and all workers’ compensation or other claims,
demands, investigations or proceedings relating to matters which occurred prior
to the Closing Date.



  (c)   At the time of Closing, Seller shall establish an escrow account with
Chicago Title Insurance Company (the “Title Company”) as escrow agent (the
“Escrow Agent”) in an amount equal to $1,000,000 pursuant to an Escrow Agreement
among Buyer, Seller and Title Company in substantially the form attached hereto
as Exhibit 1.5(c) (the “Escrow Agreement”). To the extent Buyer is required to
pay any of Seller’s accounts payable and accrued expenses, the Escrow Agent
shall reimburse Buyer from this escrow account, and to the extent there remains
any balance in the escrow account forty-five (45) days after the Closing Date,
the Escrow Agent shall refund the balance to Seller.



  (d)   The Retained Liabilities shall include any payments required to be paid
with respect to Inventory sold before the Closing Date but for which the
purchaser of the Inventory is entitled to be reimbursed by Seller because of
inaccuracies in the reported weight or quality of the Inventory when sold. Buyer
shall be entitled, in its reasonable discretion after consultation with Seller,
to make any payments contemplated by this Section 1.5(d) directly to the
purchaser of Inventory after providing prior notice to Seller, in which event
Seller shall promptly reimburse Buyer for the amount of such payment.



      Section 1.6 Third Party Consents.



  (a)   Buyer and the Seller shall take, or cause to be taken by others, all
commercially reasonable steps to obtain and satisfy, at the earliest practicable
date, all Governmental Authorizations; provided, however, that the Seller shall
not be required to incur any financial or other obligation in connection
therewith.



  (b)   In addition to and without limiting the foregoing, each of Buyer and the
Seller acknowledges that its respective Notification and Report Form and
documentary materials in respect of the transactions contemplated by this
Agreement that substantially comply with the provisions of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), and the rules
thereunder, has been filed with the United States Federal Trade Commission and
the Antitrust Division of the United States Department of Justice , and further
agrees that it shall file or cause to be filed as soon as practicable any form
or report required by any other Governmental Body relating to antitrust matters
if any such filing is required. Each of Buyer and the Seller shall (i) respond
as promptly as practicable to any inquiries or requests received from any
Governmental Body for additional information or documentation, (ii) not extend
any waiting period under the HSR Act or enter into any agreement with any
Governmental Body not to consummate the transactions contemplated by this
Agreement, except with the prior written consent of the other party, (iii) use
reasonable commercial efforts to obtain an early termination of the applicable
waiting period under the HSR Act, (iv) make any further filings or information
submissions pursuant thereto that may be reasonably necessary or advisable and
(v) promptly make or cause to be made any filings or submissions required under
any applicable foreign antitrust or trade regulation Legal Requirement. Neither
party will be obligated (except as provided in the foregoing sentence) to take
any action to obtain any clearance under the HSR Act or to resolve any
objections that may be asserted by the applicable Governmental Body, including
(without limitation) executing agreements, asserting or defending through
litigation any claim asserted in any court, or selling, licensing or otherwise
dealing with any of its assets or contractual rights. Each of Buyer and the
Seller shall(A) promptly notify the other party of any written communication to
that party or its Affiliates from any Governmental Body and, subject to
applicable Legal Requirements, permit the other party to review in advance any
proposed written communication to any of the foregoing, (B) not agree to
participate, or to permit its Affiliates to participate, in any substantive
meeting or discussion with any Governmental Body in respect of any filings,
investigation or inquiry concerning the transactions contemplated by this
Agreement unless it consults with the other party in advance and, to the extent
permitted by such Governmental Body, gives the other party the opportunity to
attend and participate thereat, and (C) to the extent permitted under applicable
Legal Requirements, promptly furnish the other party with copies of all
correspondence, filings, and written communications between such party and its
Affiliates and their respective representatives, on the one hand, and any
Governmental Body, on the other hand, with respect to this Agreement and the
transactions contemplated hereby (unless the furnishing of such information
would (1) violate the provisions of any applicable Legal Requirements or any
confidentiality agreement or (2) cause the loss of the attorney-client privilege
with respect thereto; provided that each such party shall use its reasonable
commercial efforts to promptly communicate to the other party the substance of
any such communication, whether by redacting parts of such material
communication or otherwise, so that such communication would not violate
applicable Legal Requirements or cause the loss of the attorney-client privilege
with respect thereto).



  (c)   To the extent that Seller’s rights under any Contract or any other
portion of the Property may not be assigned without the Consent of another
person, this Agreement and the other Transaction Documents shall not constitute
an agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful. If any such Consent shall not be obtained or if
any attempted assignment would be ineffective or would impair Buyer’s rights
under the Contract or other Property in question so that Buyer would not acquire
the benefit of all such rights, Seller, to the maximum extent permitted by law
and the Contract or other Property, shall act after the Closing as Buyer’s agent
in order to obtain for it the benefit of all such rights thereunder and shall
cooperate with Buyer in any other mutually agreeable arrangements to provide the
benefit of all such rights to Buyer.

Article 2

Purchase Price

Section 2.1 Amount and Payment. In consideration for the sale of the Property
and the Real Property by Seller to Buyer and the execution of the Platt Lease by
Platt Properties and Buyer, the Buyer will pay Seller via bank wire transfers to
such domestic account or accounts as Seller shall designate, the aggregate sum
of Seventy-Six Million One Hundred Seventy Five Thousand ($76,175,000.00)
Dollars (the “Tentative Purchase Price”) plus or minus the Adjustment Amount as
determined in accordance with Section 2.2 below on the Closing Date. The
Tentative Purchase Price plus or minus the Adjustment Amount is referred to
herein as the “Purchase Price”.



  (a)   The Seller hereby acknowledges that it received a deposit in the amount
of $1,000,000.00 (“Deposit”) on March 31, 2008, and will credit such funds
towards the Purchase Price at the Closing, as hereinafter defined. The Deposit
shall not be refundable in the event the Contemplated Transactions fail to close
except as expressly provided herein.



  (b)   At the time of Closing, as hereinafter defined, Buyer shall (i) deliver
to Seller Sixty Seven Million Six Hundred Seventy Five Thousand ($67,675,000.00)
Dollars plus or minus the Adjustment Amount in good and immediately available
funds and (ii) assume Assad Iron’s liability under that certain Promissory Note
dated as of April 25, 2008 from Assad Iron to Frank R. Crash in the original
principal amount of Five Hundred Thousand ($500,000.00).



  (d)   As soon as practicable but in any event no later than the third (3rd)
business day after the date of Closing, Buyer shall deliver to Seller or
Seller’s nominee or nominees (each a “Transferred Share Holder” and
collectively, the “Transferred Share Holders”) Seven Million ($7,000,000.00)
Dollars of Metalico, Inc. (“Parent”) common stock (the “Transferred Shares”).
The price per share of the Transferred Shares will be equal to 90.0% of the
Volume Weighted Average price of Parent’s common stock on the American Stock
Exchange for the 20 trading days immediately preceding the Closing Date (the
“Price Per Share”). The number of Transferred Shares will be determined on the
Closing Date by dividing $7,000,000 by the Price Per Share and the Transferred
Shares will be subject to certain make-whole provisions contained in the
Transferred Share Letter (as defined herein). No later than three (3) business
days prior to the date of Closing, Seller will (i) provide Buyer with the
name(s), address(es), and Social Security or Federal taxpayer Identification
number(s) of the Transferred Share Holders. On or prior to the Closing Date,
Seller will deliver a letter executed by each Transferred Share Holder
substantially in the form attached hereto as Exhibit C (the “Transferred Share
Letter”).

Section 2.2 Inventory Adjustment.



  (a)   To the extent that the value of the Marketable Inventory, as of the
Closing Date, as determined in accordance with the provisions of this
Section 2.2 and valued in accordance with the provisions of Exhibit 2.2 (the
“Inventory Amount”), exceeds $7,000,000, the Tentative Purchase Price shall be
increased by the amount of such excess, and to the extent that the Inventory
Amount is less than $7,000,000, the Tentative Purchase Price shall be decreased
by the amount of such deficiency (such positive or negative amount hereinafter
referred to as the “Adjustment Amount”). For purposes hereof, “Marketable
Inventory” means Inventory that is currently merchantable in the ordinary course
of business without discounts.



  (b)   The Inventory Amount shall be determined based upon a physical count of
the Inventory conducted in good faith by the parties as of the Closing Date. If
any dispute arises as to the determination of the Inventory Amount used to
determine the Adjustment Amount in accordance with this Section 2.2, Seller and
Buyer shall retain a third party consultant with experience in the scrap metal
industry (the “Consultant”) reasonably acceptable to Seller and Buyer to assist
Seller and Buyer in resolving such dispute. Each of Seller and Buyer shall be
responsible for one-half of the fees charged by the Consultant in connection
with determining the Inventory Amount. The Adjustment Amount shall be paid by
the appropriate party within three (3) business days following the Closing or,
if a dispute arises concerning the Inventory Amount, within three (3) business
days following final determination thereof.

Section 2.3 Allocation. The Buyer and the Seller hereby agree to allocate the
Purchase Price as set forth in Exhibit 2.3. After the Closing, the parties shall
make consistent use of such allocation for all Tax purposes and in all filings,
declarations and reports in respect thereof, including the reports required to
be filed under Section 1060 of the IRC. Seller will prepare and deliver IRS
Form 8594 to Buyer within 45 days after the Closing Date, or within 10 days of
the final determination of the Adjustment Amount by the parties if the Inventory
Amount is disputed, consistent with the foregoing, and Seller and Buyer shall
file that form with the IRS. In any Proceeding related to the determination of
any Tax, neither Buyer nor Seller will contend or represent that such allocation
is not a correct allocation.

Article 3

Seller’s Representations and Warranties

Seller represents and warrants to the Buyer as follows:

Section 3.1 Corporate Status. Each entity that comprises Seller that is a
corporation (Grand Avenue, Assad Iron and Neville Metals) is duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Pennsylvania and each corporation has the power and authority to own its
properties and to carry on its business as it is now being conducted. Each of
these three (3) corporate entities has an authorized capital consisting of the
number of shares of Common Stock, of which there are a certain number of shares
of stock that are outstanding, and all of the outstanding shares are validly
issued, fully paid and non-assessable, as indicated on Exhibit 3.1. Except as
provided in Exhibit 3.1, there are no options, warrants, rights, shareholder
agreements or other instruments or agreements with respect to any Seller’s
capital stock. There are no outstanding stock appreciation rights or similar
rights measured with respect to any of Seller’s capital stock or membership
interests, nor are there any instruments or agreements giving anyone the right
to acquire any such rights. Each entity that comprises Seller that is a limited
liability company (Neville Recycling LLC and Platt Properties LLC) is duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania and each limited liability company has the power
and authority to own its properties and to carry on its business as it is now
being conducted. Except as provided in Exhibit 3.1, there are no options,
warrants, rights, member agreements or other similar instruments or agreements
with respect to any Seller’s membership interests.

Section 3.2 Authority. All necessary corporate action has been taken by Seller
with respect to the execution, delivery and performance by Seller of this
Agreement and the agreements contemplated hereby (the “Transaction Documents”)
and the consummation of the transactions contemplated hereby and thereby. This
Agreement is legally binding upon Seller, and Seller has all requisite corporate
power, authority, and capacity to execute and deliver this Agreement and the
other Transaction Documents, and to perform all of its obligations hereunder.

Section 3.3 Ownership of Shares. The shareholders and members of Seller are
listed on Exhibit 3.3.

Section 3.4 No Conflicts. The execution, delivery and performance by the Seller
of this Agreement and the other Transaction Documents and the consummation by
the Seller of the Contemplated Transactions in accordance with the terms hereof
do not and will not (a) require the Consent of or any filing with or notice to,
any Governmental Body or any third party except as described on Exhibit 3.4 or
as provided in Section 1.6 hereof or (b) violate or conflict with or result in a
breach of the terms, conditions or provisions of the articles of incorporation,
bylaws, operating agreement or other governing instrument of Seller.

Section 3.5 Financial Statements. The balance sheets and income statements of
Grand Avenue Incorporated as of December 31, 2006 and December 31, 2007, the
balance sheets and income statements of Assad Iron & Metals, Inc. as of
December 31, 2006, December 31, 2007 and February 29, 2008 and the balance
sheets and income statements of Heidelberg Metals, Inc. as of March 31, 2007,
December 31, 2007 and February 29, 2008 (the “Financial Statements”) attached as
Exhibits 3.5(a)-(f) are true and correct and fairly present the financial
position of Seller as at the dates of such balance sheets, and the results of
the operations and cash flows of Seller for the periods ended on such dates.
These Financial Statements are compiled statements and were prepared by Kramer,
Thompson and Associates, certified public accountants, whose reports are
included with such financial statements. The books of account and other
financial records of Seller, all of which have been made available to Buyer, are
correct and complete in all material respects, represent actual, bona fide
transactions and have been maintained in accordance with sound business and
accounting practices.

Section 3.6 Absence of Certain Changes. Since the date of the last Financial
Statement, except as contemplated by this Agreement, and except as disclosed on
Exhibit 3.6, (a) Seller has operated the Business in the ordinary course
consistent with past practice, (b) there has been no material adverse change in
the Property, the Real Property or in the operation, performance, or financial
condition of the Business, (c) Seller has not experienced any material adverse
change in its relations with its customers, suppliers, employees or agents with
respect to the Business, (d) there has not been any damage to, or destruction or
loss of, any portion of Seller’s Property, (e) Seller has not entered into any
material Contract, no material Contract has been terminated and no notice of
termination of any of Seller’s material Contracts has been received, (f) Seller
has not sold, transferred, licensed or otherwise disposed of, or agreed to sell,
transfer, license or otherwise dispose of, any of Seller’s assets except sales
of Inventory in the ordinary course of the Business consistent with past
practice, (g) Seller has not changed any of the accounting methods used in the
Business, (h) Seller has not entered into or modified any collective bargaining
agreement relating to the Business, (i) Seller has not encumbered or granted or
created an Encumbrance on any portion of its property except for Permitted
Encumbrances, (j) Seller has not waived or released any of its rights with
respect to the Business or the Property or permitted any of such rights to
lapse, (k) no executive officer or other key employee of Seller has left his or
her employment with Seller, (l) Seller has not made, or committed to make, any
capital expenditures in excess of $100,000 in the aggregate, and (m) Seller has
not agreed or committed to do any of the foregoing.

Section 3.7 Liabilities. Since the date of the last Financial Statement, Seller
has not incurred any liabilities not in the ordinary course of the Business that
will be binding on Buyer after Closing.

Section 3.8 Tax Matters. Except as otherwise disclosed on Exhibit 3.8:



  (a)   all returns, declarations, reports and information statements with
respect to Taxes which are required to be filed by or on behalf of Seller with
any governmental entity, including without limitation any consolidated, combined
or unitary Tax Returns, have been properly prepared and filed and correctly
state Seller’s Tax liability;



  (b)   Seller has paid, or has made adequate reserves on its books for the
payment of, all Taxes, shown to be due on such Tax Returns or claimed to be due
by any governmental entity or which Seller otherwise is liable for or is
required to withhold on behalf of any other Person;



  (c)   the reserves and provisions for Taxes on the books of Seller are
adequate for all open years and for its current fiscal period;



  (d)   To Seller’s Knowledge, there is no proposed assessment of any additional
Taxes by any Governmental Body or of any basis for any such assessment (whether
or not reserved against);



  (e)   Seller is not currently being audited by any Governmental Body, and no
such audit is pending or, to Seller’s Knowledge, threatened;



  (f)   Seller has not made any Tax elections which (i) were in effect in any
past year for which the time for audit has not expired or (ii) are currently in
effect; and



  (g)   Seller has not given any waiver or extension of any period of limitation
governing the time of assessment or collection of any Tax.

Section 3.9 Title to Property. Except as disclosed on Exhibit 3.9, Seller owns
good and marketable title to all of the Property, and at Closing the Property
will be transferred to Buyer free and clear of all Encumbrances other than
Permitted Encumbrances.

Section 3.10 Intellectual Property. To the Seller’s Knowledge, no person is
infringing any of Seller’s Intellectual Property rights. Seller is not
infringing the intellectual property rights of any other person. No person has
notified Seller in writing of a claim that Seller’s use of any of Seller’s
Intellectual Property infringes the rights of any other person, which claim
remains unresolved.

Section 3.11 Property Schedules.



  (a)   Exhibit 3.11(a) is a list of all machinery, motor vehicles, equipment,
furniture, office equipment, computer hardware and other tangible personal
property leased to Seller, including information as to the location of that
property, as well as an identification of the lessor thereof, and a
cross-reference to the lease agreements therefor listed on Exhibit 1.2(a).



  (b)   Exhibit 1.1(c) is a list of all of Seller’s registered Marks and Net
Names, including a description of any registrations or applications concerning
the foregoing. Seller has no issued Patents or pending Patent applications or
registered copyrights or pending applications therefor.



  (c)   Exhibit 3.11(c) is a description of all Intellectual Property, if any,
licensed by Seller as licensee, an identification of the licensor, and a cross
reference to the license agreements relating thereto on Exhibit 1.2(a).



  (d)   Exhibit 3.11(d) is a list of all tangible personal property, if any,
used by Seller in the operation of the Business which is not owned or leased by
Seller and identifies the location of that property, the owner thereof, and a
cross reference to any agreements relating to that property to which Seller is a
party that are listed on Exhibit 1.2(a).

Section 3.12 Real Property.



  (a)   Seller has no interest in any real estate except those properties
disclosed on Exhibit 3.12 for which Seller alone holds fee simple title (the
“Owned Properties”) and those properties disclosed on Exhibit 3.12 which Seller
leases or subleases as a tenant or subtenant (the “Leased Properties,” and
together with the Owned Properties, the “Real Properties”). Disclosed on
Exhibit 3.12 are all title insurance policies insuring Seller’s interest in any
of the Real Properties, true and correct copies of which are included in
Exhibit 3.12 and have been delivered to Buyer from Seller. All Real Property is
available to be used without restriction in the conduct and operation of
Seller’s business and comply in all material respects with all applicable legal
requirements. Seller has not received any written notice from any governmental
authority of any material violation that remains outstanding of any applicable
law with respect to the use or condition of the Real Property, including without
limitation, applicable building and zoning codes and regulations of any
governmental authority having jurisdiction. To Seller’s Knowledge, no owner of
any Leased Property has received such a notice.



  (b)   There are no disputes pending or, to Seller’s Knowledge, threatened
between Seller and any contractor over payment for services, material or work
supplied to the Business. All bills of all contractors, subcontractors or
materialmen relating to services, material or work supplied to the Real Property
have been fully paid or will be fully paid when due.



  (c)   Exhibit 3.12 sets forth a correct and complete list of (i) all leases,
subleases and other material agreements or rights pursuant to which any Person
has the right to occupy or use any of the Real Properties and (ii) all leases,
subleases and other material agreements or rights pursuant to which Seller has
the right to occupy or use any of the Real Properties.



  (d)   Except as otherwise disclosed on Exhibit 3.12, all buildings and other
improvements located on the Real Properties (including without limitation all
water, sewer, gas, electrical and HVAC systems servicing the same) are in good
repair and operating condition, ordinary wear and tear excepted. The Real
Properties constitute all real property, buildings and other improvements used
in the Business as currently conducted.



  (e)   To Seller’s Knowledge, all buildings and other improvements located on
the Real Properties, and the use of the Real Properties by Seller and all
Persons claiming under Seller, comply in all material respects with all Legal
Requirements relating to zoning and land use and with all easements, covenants
and other restrictions applicable to the Real Properties.



  (f)   The Real Properties: (i) are served by the utilities listed on Exhibit
3.12 and such utilities are the only utilities Seller currently uses to conduct
the Business as currently conducted thereon; (ii) except as shown on Exhibit
3.12(f), have adequate means of ingress and egress, either directly or by means
of easements, rights-of-way or other agreements which run with the Real
Properties; (iii) have adequate parking that is sufficient to meet the needs of
Seller’s employees and business invitees and to comply with applicable Legal
Requirements; and (iv) except as shown on Exhibit 3.12(f), are not located in
whole or in part within an area identified as a flood hazard area by any
Governmental Body.

Section 3.13 Contracts. Exhibits 1.2(a), 1.3(h), 3.13, 3.14, 3.15 and 3.16.
disclose all contracts, agreements, options and commitments that are material to
the Business in any respect, including, without limitation, the following:

(a) management, employment, or consulting contracts;

(b) agreements or commitments with any present or former owner, employee,
director or Subsidiary of Seller;

(c) collective bargaining or other labor agreements;

(d) lease or bailment agreements;

(e) agreements involving the sharing of profits or losses;

(f) non-competition or confidentiality agreements;

(g) guarantees of the obligation of another or indemnity agreements (excluding
guaranty or indemnification provisions of sales commitments or purchase orders);

(h) distributorship, manufacturer’s representative, or other type of agency
agreements;

(i) licenses (other than a license for off the shelf software available upon the
same terms to all customers), or know-how or technology transfer agreements; or

(j) any other agreements, contracts or commitments of Seller that (i) continue
for more than 6 months from the date hereof, (ii) involve payments in excess of
$50,000 or (iii) are otherwise material to Seller.

The Contracts to be assigned to and assumed by Buyer are in full force and
effect and are enforceable against Seller and, to Seller’s Knowledge, the other
parties thereto, in accordance with their terms. Seller is in compliance in all
material respects with each such Contract and, to Seller’s Knowledge, all other
parties to such Contracts are not in default thereof in any material respect.



    Section 3.14 InsuranceSection 3.9 . Exhibit 3.14 contains a list of all
insurance policies of Seller and all claims that have been made thereunder since
January 1, 2006, together with an explanation of whether the claims have been
resolved and, if so, how they were resolved. All listed insurance policies are
in full force and effect and all premiums due thereunder have been paid on a
timely basis. Seller has not been notified by any representative of any insurer
of the existence of any basis for cancellation of the policies or for the
reduction of coverages provided thereby. Seller has at all times prior to the
Closing Date maintained, in Seller’s reasonable judgment, adequate insurance
coverage for the assets and the operation of Seller’s Business for all risks
normally insured against by a party carrying on the same business or businesses
as Seller. Except as otherwise disclosed on Exhibit 3.14: (a) there has been no
failure to give any notice or present any material claim under any such policy
in a timely fashion or as otherwise required by such policy; and (b) Seller has
not been refused any insurance, nor has its coverage been limited by any
carrier.

Section 3.15 Employment Matters. Exhibit 3.15 contains a complete and accurate
list of the name, position, service date, classification (full-time, part-time,
leased or temporary), status (active, leave of absence or other status) and
annual compensation rate, bonus, commission and other incentive compensation
related to the calendar year ending December 31, 2007 for each employee of
Seller. There has not been any general increase made or promised in the level or
rate of salaries or other compensation of any of Seller’s employees from those
set forth on Exhibit 3.15. Seller has paid in-full to all employees, or made
appropriate accruals on its books of account of all wages, commissions, bonuses
and other direct compensation for all services performed by its employees.
Exhibit 3.15 contains a list of all written employment contracts between Seller
and any employee thereof.

Section 3.16 Employee Benefit Plans.



  (a)   Exhibit 3.16 lists all of Seller’s Benefit Plans. Seller has delivered
to Buyer true and complete copies of all plan documents, amendments thereto,
insurance contracts and trust agreements, current summary plan descriptions, and
annual reports with respect to the Benefit Plans or summary descriptions of any
such Benefit Plans not in writing. Seller does not have any plan or commitment
to create any additional Benefit Plan or to modify or change any existing
Benefit Plan that would affect any current or former employee of Seller.



  (b)   There are no Proceedings or claims (other than for routine benefits
under the relevant provisions of a Benefit Plan) pending or, to Seller’s
Knowledge, threatened against any of the Benefit Plans or their assets, except
as are listed on Exhibit 3.16(b). No Benefit Plan is, or to the Seller’s
Knowledge, proposed to be, under audit or investigation.



  (c)   All contributions that were required to be made by Seller to the Benefit
Plans, under the funding obligations of each such arrangement or applicable law,
have been made as of the date hereof, and Seller has performed as of the date
hereof all material obligations required to be performed by it under the Benefit
Plans, and to Seller’s Knowledge, all of the Benefit Plans have been operated in
compliance in all material respects with their respective terms and all laws.



  (d)   Except as set forth in Exhibit 3.16(d), no reportable event within the
meaning of Section 4043 of ERISA or transaction prohibited under Section 406 of
ERISA and no “prohibited transaction” under IRC § 4975(c) has occurred with
respect to each Benefit Plan.



  (e)   No Benefit Plan is a defined benefit plan as defined in Section 3(35) of
ERISA, subject to Title IV of ERISA or is a Multiemployer Plan, nor has Seller
or any ERISA Affiliate, as defined in Section 414 of the Code ever been a
sponsor of, or been obligated to make contributions to, any such Benefit Plan.
Neither Seller nor any ERISA Affiliate has in the most recent six-year period,
with respect to any Benefit Plan which is a Multiemployer Plan, suffered or
otherwise caused a “complete withdrawal” or “partial withdrawal,” as those terms
are respectively defined in Sections 4203 and 5205 of ERISA.



  (f)   Seller does not have any liability with respect to any Benefit Plan,
other than for contributions, payments or benefits due in the ordinary course
under the Benefit Plans, none of which are overdue. No event has occurred and no
condition exists that would subject Buyer or the assets to be purchased
hereunder to any tax, fine, lien, penalty or other liability imposed by ERISA,
the IRC or other applicable laws with respect to any Benefit Plan.



  (g)   Seller does not maintain any Benefit Plan under which it would be
obligated to pay benefits, or under which any benefit would become accelerated
or vested, because of the consummation of the transactions contemplated by this
Agreement.



  (h)   Exhibit 3.16 contains a complete and accurate list of all individuals
who have elected (or who are eligible to elect) to continue their coverage under
Seller’s medical, dental or other group health plan in accordance with the
continuation coverage requirements of IRC §4980B.

Section 3.17 Labor Relations. Seller is in compliance in all material respects
with all Legal Requirements relating to the employment of labor and there are no
strikes, lockouts, work stoppages, charges of unfair labor practices, picketing
or slow downs, pending or, to Seller’s Knowledge, threatened against Seller.
Seller is not a party to any collective bargaining agreement, no collective
bargaining agreement is currently being negotiated by Seller and no union or
collective bargaining unit represents any of the employees of the Business. No
labor union or similar organization or group of employees has made a demand of
Seller for recognition, filed and served on Seller a petition seeking a
representation proceeding, given Seller notice of any intention to hold an
election of a collective bargaining representative or to Seller’s Knowledge
engaged in any organizing activities at any time during the past three years.
Except as disclosed on Exhibit 3.17, within the three year period preceding the
date of this Agreement:



  (a)   Seller has not received any written complaints from any of its current
or former employees that any of Seller’s current or former employees engaged in
unlawful harassment of the complaining employee; and



  (b)   Seller has not received any written or, to Seller’s Knowledge, oral
complaints made by any of its current or former employees regarding alleged
unlawful discrimination in their employment by Seller.



  (c)   Seller has not received any written notice of any investigation, action
or proceeding by or before any Governmental Body which relates to allegedly
unfair or discriminatory employment or labor practices by Seller or the
violation by Seller of any Legal Requirement relating to employment or labor
practices and no such matters are pending or, to Seller’s knowledge, threatened.

Section 3.18 Proceedings and Orders. Except as disclosed on Exhibit 3.18, there
are no Proceedings pending or, to Seller’s Knowledge, threatened against Seller,
and Seller is not in default of any Order. There is set forth on Exhibit 3.18 a
list of all Orders that have been imposed and remain outstanding against Seller.
The items disclosed on Exhibit 3.18 could not reasonably be expected to have a
material adverse effect on the Business.

Section 3.19 Compliance with Legal Requirements; Governmental Authorizations.
Except as disclosed on Exhibit 3.19, Seller has acquired all Governmental
Authorizations required for the operation of the Business, a list of which is
set forth on Exhibit 3.19. Except as disclosed on Exhibit 3.19, all such
Governmental Authorizations are transferable to Buyer without the Consent,
approval or other action of any person or Governmental Body. Except as disclosed
on Exhibit 3.19, Seller has not received any notice asserting a violation of any
Legal Requirements or Governmental Authorizations which has not been resolved,
or of a potential revocation, withdrawal, suspension, cancellation, or
modification of any Governmental Authorization, and to the Seller’s Knowledge,
there are not pending any investigations involving possible violations thereof.
To Seller’s Knowledge (a) Seller’s business has been conducted in all respects
in compliance with, and Seller has not violated, any Legal Requirements to which
it is subject, (b) to Seller’s Knowledge, no expenditures will be required after
the Closing Date in order to cause the Business as presently conducted to comply
with any such Legal Requirements (except for expenditures in the ordinary course
of business consistent with past practice), and (c) Seller has not received any
written notice from any Governmental Body or any third party of any violation of
or potential liability under any Legal Requirement applicable to the Business.

Section 3.20 Sufficiency and Condition of Property. The Property, the Real
Property and the Excluded Property are the only assets, properties, rights and
interests owned or used by Seller in connection with the Business. The items of
tangible personal property that constitute Property owned or used by Seller are
in good condition and repair, normal wear and tear excepted.

Section 3.21 Inventory. The Inventory is of a merchantable quality and quantity
and is usable and salable in the ordinary course of business. Since the date of
the latest Financial Statement, Seller has not experienced any difficulties in
obtaining, and, to the best of Seller’s Knowledge, there are no threatened or
impending difficulties in obtaining any raw materials or supplies necessary to
the operation of Seller’s business. Except as otherwise disclosed on
Exhibit 3.21, no items of Inventory reflected on the latest Financial Statement
were held by Seller on consignment from others. The Inventory on hand is
adequate for the operation of Seller in accordance with past practice.

Section 3.22 Brokers or Finders. With the exception of KeyBanc Capital Markets
Inc., Seller has not dealt with any brokers or finders with respect to the
purchase of the Property hereunder, and that there are no brokerage commissions,
finders’ fees, or similar payments owed as a result thereof. Seller has no
liability to any broker or finder for which Buyer could become obligated.

Section 3.23 Environmental Matters. Exhibit 3.23 sets forth a correct and
complete list of all reports of environmental audits or investigations of the
Owned Properties which have been performed on behalf of Seller or to Seller’s
Knowledge by Buyer, or which are otherwise in Seller’s possession, with respect
to any real property now owned, leased, occupied or used by Seller, and Seller
has delivered correct and complete copies of such reports to Buyer. Except as
otherwise disclosed on Exhibit 3.23:



  (a)   no Hazardous Substances have been or are being generated, used,
processed, treated, stored, released, transported or disposed of by Seller,
except in compliance with applicable Environmental Requirements in all material
respects;



  (b)   Seller has not received any unresolved notice, citation, summons,
complaint, demand or other written communication from any Governmental Body or
other Person regarding (i) any alleged violation by Seller of any Environmental
Requirement or (ii) any alleged liability of Seller in connection with any
release or remediation of any Hazardous Substances, and to Seller’s Knowledge,
there are no grounds for any of the foregoing;



  (c)   no underground storage tanks are located on any real property owned,
leased, occupied or used by Seller;



  (d)   to Seller’s Knowledge, no Person who has owned, leased, occupied or used
any real property now or previously owned, leased, occupied or used by Seller
generated, used, processed, treated, stored, released or disposed of any
Hazardous Substances on such property; and



  (e)   to Seller’s Knowledge, no Hazardous Substances are present on or under
any real property (including without limitation in any body of water located
thereon or adjacent thereto or any groundwater located thereunder) now or
previously owned, leased, occupied or used by Seller, or in any improvement
located thereon in quantities or at levels which require reporting or
remediation under any applicable Environmental Requirement.

Section 3.24 Customers and Suppliers. Exhibit 3.24 sets forth a correct and
complete list of each of the top ten (10) customers and suppliers of Seller (in
terms of dollar volume of goods and services purchased or sold) during its
fiscal year ended December 31, 2007 and indicates with respect to each the name
and address, dollar volume and nature of the relationship. Seller is not
required to provide any material bonding or other financial security
arrangements in connection with any of its transactions with any such customer
or supplier. Since December 31, 2007, no such customer or supplier has
terminated its relationship with, or materially reduced its purchases from or
sales to, Seller, and to Seller’s Knowledge no such customer or supplier intends
to terminate its relationship with, or materially reduce its purchases from or
sales to, Seller.

Section 3.25 Customer and Consumer Claims. Exhibit 3.25 sets forth the number of
warranty, product liability, defect in product weight or quality and any other
claims by Seller’s customers or consumers, which have been made against Seller
on account of such products and services during the past three years, together
with the amount expended by Seller in each of such years in satisfying such
claims, the number of such claims outstanding on the date hereof and the amount
which Seller reasonably believes will be necessary to satisfy such outstanding
claims.

Section 3.26 Transactions with Related Parties. Except as otherwise disclosed on
Exhibit 3.26: (a) none of the customers, suppliers, distributors or sales
representatives of the Business are Related Parties; (b) none of the Property is
owned or used by or leased to any Related Parties; (c) no Related Party is a
party to any Contract; and (d) no Related Party provides any legal, accounting
or other services to Seller.

Section 3.27 Investment Representations. Seller hereby acknowledges, represents
and warrants to, and agrees with, Buyer as follows:



  (a)   The Transferred Share Holders are acquiring the Transferred Shares for
the account of each Transferred Share Holder as principal, for investment
purposes only, and not with a view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, and no other person has a direct
or indirect beneficial interest in such Transferred Shares.



  (b)   Seller and the Transferred Share Holders acknowledge that the
Transferred Shares to be issued in connection with this Agreement will not have
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), or any state securities law by reason of specific exemptions under the
provisions thereof that depend in part upon the other representations and
warranties made herein by Seller. The Transferred Share Holders and Seller
understand that Buyer is relying upon Seller’s representations and warranties
for the purpose of determining whether the transactions contemplated herein meet
the requirements for such exemptions. In furtherance thereof, Seller represents
and warrants that the Transferred Share Holders have the financial ability to
bear the economic risk of this investment, have adequate means for providing for
the current needs and contingencies of the Transferred Share Holders and have no
need for liquidity with respect to the investment in the Parent.



  (c)   The Transferred Share Holders have such knowledge, skill and experience
in business, financial and investment matters so that the Transferred Share
Holders are capable of evaluating the merits and risks of an investment in the
Transferred Shares pursuant to the transactions contemplated by this Agreement.
To the extent that the Transferred Share Holders have deemed it appropriate to
do so, the Transferred Share Holders have relied upon appropriate professional
advice regarding the tax, legal and financial merits and consequences of an
investment in the Transferred Shares pursuant to the transactions contemplated
by this Agreement. The Seller represents and warrants that each of the
Transferred Share Holders is an “accredited investor” within the meaning of Rule
501(a) under the Securities Act.



  (d)   The Transferred Share Holders understand that there is no guarantee that
the Transferred Share Holders will receive back their investments in the
Transferred Shares or any return on such investment.



  (e)   Any information which Seller or the Transferred Share Holders have
heretofore furnished or are now furnishing to the Parent with respect to the
financial position and business experience of the Transferred Share Holders, is
correct and complete as of the date of this Agreement and if there should be any
material change in such information prior to the Closing Date, Seller or the
Transferred Share Holders will immediately furnish such revised or corrected
information to Buyer.



  (f)   The Transferred Share Holders have made, either alone or together with
their advisors, such independent investigation of Parent, its management and
related matters as the Transferred Share Holders deem to be, or such advisors
have advised to be, necessary or advisable in connection with an investment in
the Parent’s common stock through the transaction contemplated by this
Agreement; and the Transferred Share Holders and their advisors have received
all information and data that the Transferred Share Holders and such advisors
believe to be necessary in order to reach an informed decision as to the
advisability of an investment in the Parent’s common stock pursuant to the
transactions contemplated by this Agreement.



  (g)   Each Transferred Share Holder has reviewed its financial condition and
commitments, either alone or with such Transferred Share Holder’s advisors, and,
based on such review, such Transferred Share Holder is satisfied that it is
capable of bearing the economic risk of an investment in the Parent’s common
stock for the indefinite future.



  (h)   Seller and each Transferred Share Holder represents, warrants and agrees
that such Transferred Share Holder will not sell or otherwise transfer the
Transferred Shares without registration under the Securities Act or an exemption
therefrom, and fully understands and agrees that such Transferred Share Holder
must bear the economic risk of the purchase of the Transferred Shares for an
indefinite period of time, because among other reasons, the Transferred Shares
have not been registered under the Securities Act or under the securities laws
of any state and, therefore, cannot be resold, pledged, assigned or otherwise
disposed of unless they are subsequently registered under the Securities Act and
under the applicable securities laws of such states or an exemption from such
registration is available. The Transferred Share Holders are aware of the
provisions of Rule 144 promulgated under the Securities Act that permits limited
resale of Transferred Shares purchased in a private placement subject to the
satisfaction of certain conditions. The Transferred Share Holders also
understand that the Parent is under no obligation to register the Transferred
Shares on behalf of the Transferred Share Holders or to assist the Transferred
Share Holders in complying with any exemption from registration under the
Securities Act.



  (i)   No representations or warranties have been made to the Transferred Share
Holders by any officers, directors, employees, agents, or affiliates of the
Parent or any of its Affiliates, other than the representations included in this
Agreement.



  (j)   The certificate(s) evidencing the Transferred Shares to be issued
pursuant to the transaction contemplated by this Agreement shall bear the
following legend:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or any state securities laws and may not be
sold or transferred in the absence of such registration or an exemption
therefrom under the Securities Act of 1933, as amended, and applicable state
securities laws.”

Section 3.28 Delivery of Documents . Seller has previously delivered to Buyer
correct and complete copies of each Governmental Authorization, each
Environmental Authorization, each Contract listed on Exhibit 3.13 and each
additional agreement, document and instrument which Buyer or any of Buyer’s
representatives has requested in writing. None of the information furnished by
Seller to Buyer or any of its representatives in connection with this Agreement
and the other Transaction Documents, to Seller’s Knowledge, (a) is false or
misleading in any material respect, (b) contains any untrue statement of a
material fact or (c) omits any statement of material fact necessary to make the
same not misleading.

Article 4

Buyer’s Representations and Warranties

The Buyer represents and warrants to Seller as follows:

Section 4.1 Corporate Status. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Pennsylvania.

Section 4.2 Authority. All necessary corporate action has been taken by Buyer
with respect to the execution, delivery and performance by Buyer of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby. This Agreement is legally binding
upon Buyer, and Buyer has all requisite corporate power, authority, and capacity
to execute and deliver the Agreement and the other Transaction Documents and to
perform all of its obligations hereunder.

Section 4.3 Consent of Third Parties. Except for the third party Consents
referred to in Section 1.6, execution and delivery of this Agreement and the
other Transaction Documents by the Buyer and the consummation of the
Contemplated Transactions by the Buyer does not require the Consent of any third
party and will not result in a violation of, or default under, any contract,
Legal Requirement, or Order by which Buyer is bound.

Section 4.4 Proceedings and Orders. There are no Proceedings pending or, to
Buyer’s knowledge, threatened against Buyer that challenge Buyer’s ability to
consummate the Contemplated Transactions, and Buyer is not in default of any
Order.

Section 4.5 Brokers or Finders. Buyer has not dealt with any brokers or finders
with respect to the purchase of the Property hereunder, and there are no
brokerage commissions, finders’ fees, or similar payments owed as a result
thereof. Buyer has no liability to any broker or finder for which Seller could
become obligated.

Article 5

Covenants of Seller

Unless the Buyer otherwise agrees in writing, Seller covenants as follows:

Section 5.1 Seller’s Closing Certificate. Seller will execute and deliver at the
Closing a certificate which will state that:



  (a)   Seller has performed and/or complied in all material respects with all
of its covenants and other obligations required by this Agreement or the other
Transaction Documents to be performed or complied with as of the Closing;



  (b)   all of the representations and warranties made by Seller in this
Agreement or any other Transaction Document (other than any representations or
warranties that are made as of a date other than the date of this Agreement)
shall have been true and correct as of the date made and shall be true and
accurate in all material respects as of the Closing with the same force and
effect as though made at such time; and



  (c)   there are attached to the certificate true and complete copies of the
resolutions, duly and validly adopted, respectively, by the shareholders and
board of directors or members of Seller, as appropriate, authorizing the
execution and delivery of this Agreement and the other Transaction Documents and
instruments and the consummation of the Contemplated Transactions and good
standing certificates for Seller from its jurisdiction of formation and each
jurisdiction where Seller is qualified to do business.

Section 5.2 Conduct of Business. Subject to Section 5.3 hereof or as otherwise
contemplated by this Agreement, from the date hereof until the Closing, Seller
hereby agrees to:



  (a)   perform its respective obligations under all of its Contracts, and
otherwise conduct the Business in the ordinary course consistent with past
practice;



  (b)   maintain and service, or cause to be maintained and serviced, the
physical assets used in the conduct of the Business consistent with past
practice. Seller shall use its Reasonable Best Efforts to maintain the relations
and goodwill with suppliers, customers and any others having business relations
with Seller;



  (c)   operate its business in compliance with Legal Requirements;



  (d)   send Buyer copies of any notices Seller may receive relating to
violations of law, insurance, litigation, condemnation or title matters
respecting the Business or the Real Property, promptly following Seller’s
receipt of the same; and



  (e)   continue to insure or cause to be insured the Business, the Real
Property and the Property in the manner and to the extent such items were
insured on the date hereof.

Section 5.3 Forbearance by Seller. From the date hereof until the Closing,
Seller shall not, without the written Consent of Buyer, which Consent shall not
be unreasonably withheld or delayed:



  (a)   incur any material liability other than in the ordinary course of the
Business;



  (b)   cause or permit to occur any of the events or occurrences described in
Section 3.6;



  (c)   cancel, release, or assign any obligations owed to Seller or any claims
held by Seller except in the ordinary course of the Business;



  (d)   hire or terminate any management employee;



  (e)   increase in any manner the compensation of any of Seller’s employees
(including an increase in employee benefits or the provision of employee
benefits to employees not previously entitled thereto) other than in the
ordinary course of business or pay or agree to pay any bonus, severance or
termination pay or pension or retirement allowance not required by any existing
plan or agreement to any employees, or enter into any new pension, retirement,
or profit sharing plan or agreement or employment agreement; or

(f) agree to do any of the foregoing.

Section 5.4 Location of Property. Seller shall cause all of the Inventory and
Equipment and any tangible personal property leased by Seller or any tangible
personal property to which Seller has a right of possession to be located on the
Real Property on the Closing Date.

Section 5.5 Access and Post-Closing Audit(s). From the date hereof until the
Closing, Seller will give the Buyer and its representatives and agents
reasonable access to all assets, records and documents of Seller as Buyer may
reasonably request, and will furnish such financial and operating information as
Buyer may reasonably request, including but not limited to in connection with
any post-Closing audit(s) conducted by Buyer. In addition, Buyer shall have the
right to meet employees, suppliers and customers of Seller, accompanied by a
representative of Seller, if such accompaniment is deemed necessary or
appropriate by Seller. Seller shall cooperate in good faith with Buyer in
conducting the reviews and other activities described in this Section 5.5.
Seller agrees to use its Reasonable Best Efforts to cooperate with Buyer in
preparation of any post-Closing audit(s), including without limitation those
required under any Legal Requirements at no cost to Seller.

Section 5.6 Real Property Title Insurance. Seller will cause to be delivered to
the Buyer at the Closing the Commitment contemplated by Section 15.1 hereof.

Section 5.7 Reasonable Best Efforts. Seller will use its Reasonable Best Efforts
to obtain the satisfaction of the conditions to Closing specified in Article 6.

Section 5.8 Name Change. Seller shall change its name within 10 days following
the Closing Date to one that does not include Seller’s name or any variation
thereof and is reasonably acceptable to Buyer, and Seller shall deliver evidence
of such name change to Buyer within 10 days of the Closing Date. Seller agrees
and acknowledges that Seller shall have no rights to Seller’s name or variations
thereof from and after the Closing Date.

Section 5.9 Non-Competition and Non-Solicitation.



  (a)   During the five-year period commencing with the Closing Date, neither
Seller nor any of its Affiliates may (i) engage in any Competing Business or
(ii) own, be employed by, provide financing to, consult with or otherwise render
services to any Person who is engaged in any Competing Business; provided, that
the ownership of an equity interest of not more than 5% in a publicly traded
entity that is engaged in a Competing Business is not a violation of this
covenant so long as such Person has no active participation in the business of
such entity.



  (b)   During the five-year period commencing with the Closing Date, neither
Seller nor any of its Affiliates may solicit or induce any employee, supplier,
distributor, sales representative, agent or contractor of Buyer or any of its
Affiliates to terminate his or its employment or other relationship with Buyer
or any of its Affiliates.



  (c)   If Seller is in breach of any of the provisions of subsections (a) or
(b) above, then the time periods set forth in such subsections will be extended
by the length of time during which Seller is in breach of any of such
provisions.



  (d)   Seller acknowledges and agrees that Buyer would be irreparably damaged
if any of the provisions of this Section are not performed in accordance with
their specific terms or are otherwise breached. Accordingly, Seller agrees that
Buyer is entitled to an injunction or injunctions to prevent breaches of this
Section and has the right to specifically enforce this Section against Seller in
addition to any other remedy to which Buyer may be entitled hereunder, at law or
in equity.

As used in this Section the following terms have the following meanings:

“Competing Business” means the processing, recycling, transportation and
brokerage of ferrous and non-ferrous scrap metal conducted by Buyer, Parent or
any Affiliate of Parent.

“Product” means any product or service which the Business is marketing,
purchasing or selling on the Closing Date.

“Territory” means those states in the United States in which Seller or any of
its Affiliates is marketing, purchasing or selling any Products on the Closing
Date, as listed on Exhibit 5.9.

Section 5.10 Claims against Third Parties. After the Closing, Seller shall only
pursue claims against a third party, which is a customer or consumer of Buyer,
to the extent that the pursuit of such claim does not and will not be reasonably
expected to be detrimental or otherwise interfere with Buyer’s business as
conducted after Closing, unless the same is part of a cross-claim or
counter-claim by Seller asserted before or after Closing. Seller will give Buyer
notice of an intention to pursue any such claims at least ten (10) days prior to
the Seller taking any action with respect to its pursuit of any such claims.

Article 6

Conditions Precedent to Obligations of Buyer

The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction (or waiver in writing by Buyer) on or
before the Closing, or at an earlier date as specifically provided otherwise in
this Article 6, of each of the following conditions:

Section 6.1 Representations and Warranties True and Accurate as of Closing. The
representations and warranties of Seller contained herein shall have been true
and correct when made and shall be true and accurate in all material respects
(except for those that are qualified by reference to materiality or material
adverse effect, which shall be true and correct) as of the Closing with the same
force and effect as though made at such time except to the extent that any
representations or warranties that are made as of a date other than the date of
this Agreement will be true and accurate as of that date.

Section 6.2 Title.

(a) Seller conveys title to all of the Owned Property to Buyer or its Affiliates
free and clear of all Encumbrances, except the Permitted Encumbrances.

(b) The Title Company shall be willing and able to issue the Title Policies in
favor of Buyer or its Affiliate.

Section 6.3 Performance of Obligations of Seller. Seller will perform in all
material respects all of its respective covenants and other obligations
hereunder and under the other Transaction Documents.

Section 6.4 Legal and Insolvency Proceedings. No Proceedings are commenced or
threatened against Seller relating to this Agreement or the Contemplated
Transactions, including without limitation, any claim in which it is sought to
restrain or prohibit the consummation of the transactions contemplated hereby
and any claim that the purchase to be consummated hereunder constitutes a
fraudulent conveyance. No bankruptcy, assignment for the benefit of creditors,
receivership or other Proceeding for the relief of debtors has been commenced by
or against Seller.

Section 6.5 Consents. Seller shall have delivered or caused to be delivered to
Buyer all Consents from Governmental Bodies and other third parties that, in the
reasonable judgment of Buyer, are necessary or required to consummate this
Agreement and the Contemplated Transactions, including, without limitation,
those set forth on Exhibit 3.4.

Section 6.6 Absence of Liens. Seller shall have received and delivered to Buyer
releases of all Encumbrances on the Property, except the Permitted Encumbrances.

Section 6.7 Employment Agreements. The execution and delivery to Buyer of
employment agreements between Buyer and each of James R. Snyder, Charles B.
Snyder and Daniel R. Snyder commencing on the Closing Date, in substantially the
forms attached hereto as Exhibit B (the “Employment Agreements”).

Section 6.8 Market Conditions. No event or events shall have occurred in the
good faith determination of Buyer resulting in:

(i) neither Buyer nor Parent being able to finance the transaction contemplated
under this Agreement with traditional institutional lenders at rates which would
have been reasonable prior to the occurrence of such event or events; or

(ii) the effective absence of a market for equity securities of companies
comparable to Parent; or

(iii) Parent not being able to sell equity securities at prices that would have
been reasonable prior to such event or events.

Section 6.9 Approval by Board of Directors. The Boards of Directors or Managers,
as applicable, of Seller and the Boards of Directors of Parent and Buyer shall
have duly approved this Agreement and the transactions contemplated hereby on or
before the Closing Date.

Section 6.10 Due Diligence; Board Approval. Buyer shall be satisfied with the
results of its due diligence, including without limitation, financial, legal,
and environmental reviews, including without limitation Phase I and, if
necessary, Phase II environmental reports with respect to the Real Property
owned or leased by Seller and used in its business, and investigations by
Buyer’s accountants, attorneys, appraisers, and others of Seller’s business and
operations on or before the Closing Date.

Section 6.11 HSR Act. All required filings under the HSR Act shall have been
completed and all applicable time limitations under such Act shall have expired
without a request for further information by the relevant federal authorities
under such Act, or in the event of such a request for further information, the
expiration of all applicable time limitations under the HSR Act shall have
occurred without the objection of such federal authorities.

Article 7

Covenants of Buyer

Section 7.1 Buyer’s Closing Certificate. Buyer will execute and deliver to
Seller at the Closing a certificate which will state that:



  (a)   all of the representations and warranties made by Buyer in this
Agreement or any other Transaction Document shall be true and correct as of the
date made and shall be true and accurate in all material respects as of the
Closing with the same force and effect as though made at such time;



  (b)   Buyer shall have performed and/or complied in all material respects with
all of its covenants and other obligations required by this Agreement or the
other Transaction Documents to be performed or complied with by Buyer as of the
Closing; and



  (c)   there is attached to the certificate a true and complete copy of the
resolutions, duly and validly adopted, respectively by the shareholders and
board of directors of Buyer, Realty and Colliers, authorizing the execution and
delivery of this Agreement and the related documents and instruments and the
consummation of the Contemplated Transactions.

Section 7.2 Reasonable Best Efforts. Buyer will use its Reasonable Best Efforts
to obtain the satisfaction of the conditions to Closing specified in Article 6
and Article 8.

Section 7.3 Administration of Seller’s Receivables. Buyer will (a) reasonably
assist and cooperate with Seller in the collection of all of Seller’s accounts
receivables that are Excluded Property, (b) on a monthly basis bill all such
unpaid receivables on behalf of Seller for a period of 12 months after the
Closing Date, and (c) will deposit into an account designated by Seller all
payments it receives upon such receivables. In furtherance of the foregoing,
Seller hereby designates Buyer as its attorney-in-fact to endorse the name of
Seller on any checks or other evidences of payment received by Buyer with
respect to any receivable. Buyer shall also assist Seller in timely identifying
and paying any of its accounts payable still outstanding on the Closing Date at
no out-of-pocket cost to Buyer. In the event that Buyer incurs any out-of-pocket
costs in connection with the performance of its obligations pursuant to this
Section 7.3, Seller shall reimburse Buyer for such out-of-pocket costs.
Notwithstanding the above provisions in this Section 7.3, at the option of
Seller and upon notice to Buyer, Seller shall have the right to collect its own
accounts receivables.

Article 8

Conditions Precedent to Obligations of Seller

The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction (or waiver in writing by Seller) on or
before the Closing of each of the following conditions:

Section 8.1 Representations and Warranties True and Accurate as of Closing. The
representations and warranties of the Buyer contained herein shall have been
true and correct when made and shall be true and accurate in all material
respects as of the Closing with the same force and effect as though made at such
time.

Section 8.2 Payment of Purchase Price. Buyer shall pay the Purchase Price in the
amount and manner specified herein and assume the Assumed Liabilities pursuant
to the Bill of Sale.

Section 8.3 Offer of Employment. Buyer shall have offered employment to all of
the Transferred Employees, as hereinafter defined, on the Closing Date, said
employment to commence at the Closing, with terms and conditions offered by the
Seller as of December 20, 2007, subject to Buyer’s review of such terms and
conditions; provided, however that acceptance by the Transferred Employees of
such offers is not a condition to Closing, other than for those employees
subject to the Employment Agreements.

Section 8.4 HSR Act. All required filings under the HSR Act shall have been
completed and all applicable time limitations under such Act shall have expired
without a request for further information by the relevant federal authorities
under such Act, or in the event of such a request for further information, the
expiration of all applicable time limitations under the HSR Act shall have
occurred without the objection of such federal authorities.

Article 9

Closing

Section 9.1 Time and Place. The closing (“Closing”) of the sale of the Property
and the Real Property and the Contemplated Transactions will take place at the
offices of McCann, Garland, Ridall & Burke, 11 Stanwix Street, Suite 2125,
Pittsburgh, PA 15222 at 9 A.M. on April 30, 2008 and at such other place as the
parties may agree (“Closing Date”). The Closing shall be effective as of the
commencement of business on the Closing Date (the “Effective Time”).

Section 9.2 Deliveries by Seller. At the Closing, Seller shall deliver, or cause
to be delivered, to the Buyer each of the following duly executed as
appropriate:



  (a)   Deeds to the Owned Properties;



  (b)   the Bill of Sale;



  (c)   the documents required to release any encumbrances on the Property other
than the Permitted Encumbrances;



  (d)   the Seller’s Closing certificate required hereby;



  (e)   certificates of title for any titled vehicles included in the Property,
duly endorsed for transfer to Buyer;



  (f)   any Intellectual Property Assignments;



  (g)   a Settlement Statement to be delivered to the Title Company that, among
other things, identifies the prorations required hereunder (the “Settlement
Statement”);



  (h)   all closing affidavits reasonably requested by the Title Company;



  (i)   the Employment Agreements;



  (j)   the Transferred Share Letters executed by each Transferred Share Holder;



  (k)   the Platt Lease executed by Platt Properties;



  (l)   the Escrow Agreement executed by Seller; and



  (m)   any other documents, instruments or certificates reasonably requested by
the Buyer.

Section 9.3 Deliveries by Buyer. At the Closing, the Buyer shall deliver to
Seller each of the following duly executed as appropriate:



  (a)   the Purchase Price, in certified funds;



  (b)   the Buyer’s Closing certificate required hereby;



  (c)   the Settlement Statement;



  (d)   any Intellectual Property Assignments;



  (e)   the Employment Agreements;



  (f)   the Transferred Share Letters executed by Parent;



  (g)   the Platt Lease executed by Buyer;



  (h)   the Escrow Agreement executed by Seller; and



  (i)   any other documents, instruments or certificates reasonably requested by
Seller.

Section 9.4 Prorations. Seller and Buyer will use their Reasonable Best Efforts
to arrange the transfer of all utility services used by Seller as of the
Effective Time. Utility services that are not transferred as of the Effective
Time, Real Property Taxes and assessments on the Real Property, personal
property Taxes, and Prepaids are to be prorated as of the Effective Time on the
basis of the fiscal year for which the same have been assessed. Real Property
Taxes will be established in accordance with the last available tax duplicate
and such prorations shall be deemed final at Closing. The net prorations of
Taxes and Prepaids under this Section 9.4 is to adjust the amount of the payment
to be made on the Closing Date. The allocation of utility charges provided for
in this Section 9.4 will occur within five days of notice from Seller to Buyer
of the availability of information sufficient to effect the proration.

Section 9.5 Additional Actions. Buyer and Seller hereby agree to execute and
deliver or cause to be executed and delivered all additional documents and take
all actions necessary or appropriate to consummate any and all of the
Contemplated Transactions hereby. Seller shall deliver or cause to be delivered
and Buyer shall be entitled to obtain physical possession of all of the Property
and the Real Property on the Closing Date.

Section 9.6 Closing Costs. Costs incurred in connection with the Real Property
including obtaining title policies, title commitments, title company fees,
escrow charges, transfer taxes and costs of the survey(s) shall be paid and
allocated in accordance with Article 15 of this Agreement.

Article 10

Indemnification

Section 10.1 Indemnification by Seller. The Seller shall defend, indemnify and
hold the Buyer and its shareholders, Affiliates and subsidiaries (collectively
the “Buyer Indemnified Parties”) harmless from any Damages suffered or incurred
by any Buyer Indemnified Party including reasonable attorneys’ fees resulting
from:



  (a)   the falsity, breach or inaccuracy of any material representations or
warranties made by Seller herein or in any other Transaction Document;



  (b)   the failure of Seller to perform any of its covenants or other
obligations hereunder or under any other Transaction Document;



  (c)   any brokerage or finders’ fees or commissions or similar payments based
upon any agreement made, or alleged to have been made, by Seller in connection
with any of the Contemplated Transactions; or



  (d)   the Retained Liabilities.

Section 10.2 Indemnification by Buyer. The Buyer shall defend, indemnify, and
hold Seller and its respective members, shareholders, Affiliates and
subsidiaries (collectively, the “Seller Indemnified Parties”) harmless from any
Damages suffered or incurred by any Seller Indemnified Party including
reasonable attorneys’ fees resulting from:



  (a)   the falsity, breach or inaccuracy of any material representations or
warranties made by the Buyer herein or in any other Transaction Document;



  (b)   the failure by Buyer to perform any of its covenants or other
obligations hereunder, including the discharge of the Assumed Liabilities, or
under any other Transaction Document;



  (c)   any brokerage or finders’ fees or commissions or similar payments based
upon any agreement made, or alleged to have been made, by Buyer in connection
with any of the Contemplated Transactions; or



  (d)   the operation of the Business or any other activities of the Buyer after
the Closing Date.

Section 10.3 Time Limitations. If the Closing occurs, neither party will have
any liability whatsoever under Section 10.1 or Section 10.2 of this Agreement
(or otherwise) unless, within eighteen (18) months after the Closing Date, the
party requesting indemnification notifies the indemnifying party of the claim
for indemnification specifying the factual basis thereof in reasonable detail,
in which case the indemnifying party will have liability only for those matters
expressly covered in such notice. Notwithstanding anything herein to the
contrary, Seller will have liability for indemnification claims under
Section 10.1 for a breach of (i) Section 3.1, Section 3.2, Section 3.3, Section
3.4, Section 3.9, Section 3.22 and Section 3.27 made by the party seeking
indemnification at any time following the Closing Date, (ii) Section 3.8 and
Section 3.16 made by the party seeking indemnification at any time from the
Closing Date until sixty (60) days after the running of the statute of
limitations to which a particular claim relates and (iii) Section 3.23 made by
the party seeking indemnification at any time until the third anniversary of the
Closing Date.

Section 10.4 Limitations on Seller’s Indemnification Obligations. The Seller
will be liable to the Buyer Indemnified Parties for Damages under
Section 10.1(a) of this Agreement to the extent, and only to the extent, that
the aggregate amount of Damages suffered by Buyer Indemnified Parties for which
they are entitled to indemnification pursuant to Section 10.1(a) exceeds
$250,000 (the “Deductible Amount”), and then only for the amount by which such
Damages exceed the Deductible Amount. The Seller’s maximum aggregate liability
pursuant to Section 10.1 shall be $10,000,000. The limitations on liability set
forth in this paragraph shall not apply to any indemnification obligations
pursuant to (a) Section 10.1(b), Section 10.1(c) or Section 10.1(d) of this
Agreement, (b) material breaches of representations or warranties set forth in
Section 3.1, Section 3.2, Section 3.3, Section 3.4, Section 3.8, Section 3.9,
Section 3.16, Section 3.22 and Section 3.27 of this Agreement, (c) material
breaches of representations or warranties set forth in any of the Transaction
Documents relating to title to and ownership of the Property or the Real
Property, or (d) breaches of Seller’s obligations pursuant to Section 12.19 of
this Agreement. An indemnified party shall be deemed to have suffered Damages as
a result of or arising from the matters referred to in Section 10.1 if the same
shall be suffered by any Affiliate of the indemnified party.

Section 10.5 Limitations on Buyer Indemnification Obligations. The Buyer will be
liable to the Seller Indemnified Parties for Damages under Section 10.2(a) of
this Agreement to the extent, and only to the extent, that the aggregate amount
of Damages suffered by Seller Indemnified Parties for which they are entitled to
indemnification pursuant to Section 10.2(a) exceeds the Deductible Amount, and
then only for the amount by which such Damages exceed the Deductible Amount. The
Buyer’s maximum aggregate liability pursuant to Section 10.2 shall be
$10,000,000. The limitations on liability set forth in this paragraph shall not
apply to any indemnification obligations pursuant to (a) Section 10.2(b),
Section 10.2(c) or Section 10.2(d) of this Agreement, (b) material breaches of
representations or warranties set forth in Section 4.1 and the first sentence of
Section 4.2 of this Agreement, or (c) breaches of Buyer’s obligations pursuant
to Section 12.19 and Article 14 of this Agreement. An indemnified party shall be
deemed to have suffered Damages as a result of or arising from the matters
referred to in Section 10.2 if the same shall be suffered by any Affiliate of
the indemnified party.

Section 10.6 Procedure for Indemnification – Third Party Claims.



  (a)   Promptly after receipt by an indemnified party under Section 10.1 or
Section 10.2 of notice of any claim (that is the subject of indemnification
under this Agreement) against the indemnified party by a third party (“Third
Party Claim”) or the commencement of any Proceeding against it with respect to a
Third Party Claim, the indemnified party shall, if a claim is to be made against
an indemnifying party with respect thereto, give notice to the indemnifying
party of such Third Party Claim and of the commencement of any Proceeding with
respect thereto.



  (b)   The indemnifying party will be entitled to participate in the defense of
any Third Party Claim Proceeding of which it is notified under Section 10.6(a)
and, to the extent that it wishes (unless the indemnifying party is also a party
to such Proceeding and the indemnified party’s counsel submits to the
indemnifying party a written opinion from the indemnified party’s counsel that
joint representation would violate the applicable rules of professional
responsibility) assume the defense of such Proceeding with counsel chosen by the
indemnifying party. After notice from the indemnifying party to the indemnified
party of its election to assume the defense of a Proceeding:



  (1)   the indemnifying party will not (subject to the proviso in
Section 10.6(b)) be liable to the indemnified party for any fees of the
indemnified party’s counsel, or any other expenses of the indemnified party with
respect to the defense of such Proceeding, and



  (2)   no compromise or settlement of such Third Party Claim may be effected by
the indemnified party without the indemnifying party’s Consent.



  (c)   The indemnifying party may resolve the Third Party Claim without the
indemnified party’s Consent so long as the sole relief sought by the third party
is monetary Damages that are paid in full by the indemnifying party.



  (d)   The foregoing notwithstanding, if a claim for indemnification by an
indemnified party results from a Third Party Claim and encompasses matters for
which the indemnified party is entitled to indemnification from an indemnifying
party as well as matters for which the indemnified party is not entitled to
indemnification from the indemnifying party (a “Hybrid Claim”), then the
indemnifying party only will be responsible for that portion of the costs of
defending such Hybrid Claim as is proportionate to that portion thereof for
which indemnification is applicable, and the indemnified party will be
responsible for that portion of the defense costs proportionate to that portion
of the Hybrid Claim for which indemnification is not applicable.

Section 10.7 Procedure for Indemnification – Other Claims. A claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the party from whom indemnification is sought.

Section 10.8 Other Limitations on Indemnification Provisions.



  (a)   Any payment made by an indemnifying party to an indemnified party
pursuant to this Article 10 (i) shall be net of any insurance proceeds realized
by and paid to the indemnified party in respect of such claim and (ii) shall be
reduced by an amount equal to any tax benefits realized by the indemnified party
which are attributable to such claim.



  (b)   No indemnified party shall be entitled to recover from an indemnifying
party for any amount as to which indemnification is provided under this
Agreement in excess of the actual Damages suffered by such indemnified party,
and the parties waive any right to recover consequential, special, incidental,
punitive or exemplary damages arising in connection with or with respect to the
indemnification provisions hereof.



  (c)   Each Person entitled to indemnification hereunder shall take all
reasonable steps to mitigate all Damages after becoming aware of any event which
could reasonably be expected to give rise to any Damages that are indemnifiable
or recoverable hereunder.

Article 11

Termination

Section 11.1 Termination Events. This Agreement may, by notice given prior to or
at the Closing, be terminated:



  (a)   by Buyer, if a Breach of any provision of this Agreement is committed by
the Seller, and such Breach is not waived or cured within 30 days after notice
thereof; provided, however, that such notice and cure right shall not be deemed
to allow the Seller to extend the Contemplated Transactions to a date after the
scheduled Closing Date;



  (b)   by Seller, if a Breach of any provision of this Agreement is committed
by Buyer, and such Breach is not waived or cured within 30 days after notice
thereof; provided, however, that such notice and cure right shall not be deemed
to allow the Buyer to extend the Contemplated Transactions to a date after the
scheduled Closing Date;



  (c)   by Buyer, if any of the conditions in Article 6 are not satisfied as of
the Closing Date or such earlier date as specifically provided in Article 6
hereof, or if satisfaction of such a condition is or becomes impossible (other
than through the failure of Buyer to comply with its obligations under this
Agreement), and Buyer has not waived such condition on or before the Closing
Date or such earlier date as specifically provided in Article 6 hereof;



  (d)   by Seller if any of the conditions in Section 8 are not satisfied as of
the Closing Date, or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Seller to comply with its
obligations under this Agreement) and Seller has not waived such condition on or
before the Closing Date; or



  (e)   by either party upon written notice to the other party if the Closing
has not occurred on or before April 30, 2008, provided in each case that the
party seeking termination shall not then be in breach of this Agreement.

Section 11.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 11.1, this Agreement shall forthwith become null
and void and have no effect, without any liability on the part of any party
hereto and all rights and obligations of any party hereto shall cease; provided,
however, that (a) the provisions of this Section 11.2, and Sections 12.1, 12.3,
12.6, 12.8, 12.11, 12.12, 12.13, 12.14, 12.15, 12.17 and 12.19 will survive
termination and (b) nothing contained in this Section 11.2 shall relieve any
party from liability for any fraud, intentional misrepresentation or willful
misconduct or material breach of this Agreement. Notwithstanding anything in
this Agreement to the contrary, in the event of the termination of this
Agreement by Seller pursuant to Section 11.1(b), Section 11.1(d) or in the event
of the termination of this Agreement by Seller pursuant to Section 11.1(e) due
to neither Buyer nor Parent having received the commitments from the lenders as
specified in Section 6.8 on or before the Closing Date; then in either such
event, Buyer shall forfeit the Deposit, and the Seller shall be entitled, as its
sole remedy hereunder, to retain the Deposit as liquidated damages and its sole
remedy against Buyer for termination of this Agreement and shall not be entitled
to exercise any other legal or equitable remedies against the Buyer.

Article 12

Miscellaneous Provisions

Section 12.1 Construction. All underlined references to “Section” or “Sections”
refer to the corresponding Section or Sections of this Agreement and all
references to “Exhibit” or “Exhibits” refer to the Exhibits attached to this
Agreement. The Article and Section headings in this Agreement and the Recitals
at the beginning of this Agreement are for convenience only; they form no part
of this Agreement and shall not affect its interpretation. All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms. In computing the number of days for
purposes of this Agreement, all days shall be counted, including Saturdays,
Sundays and holidays; provided, however, that if the final day of any time
period falls on a Saturday, Sunday or holiday on which national banks are or may
elect to be closed and on which governmental offices of the Commonwealth of
Pennsylvania are not open generally for non-emergency business, then the final
day shall be deemed to be the next day which is not a Saturday, Sunday or such
holiday.

Section 12.2 Survival of Representations and Warranties. The representations and
warranties made herein and in the other Transaction Documents will survive for a
period of eighteen months following the Closing. After the Closing, a party’s
sole remedy for a breach of a representation or warranty will be the
indemnification provisions of Sections 10.1 or 10.2 as applicable.

Section 12.3 Notices. All notices and other communications under this Agreement
must be in writing and will be considered to be effective as to a party:



  (a)   on the date delivered to that party, at the address for that party set
forth below, regardless of the means of delivery;



  (b)   on the date sent by facsimile transmission (with electronic
confirmation) to a party for whom a facsimile number is set forth below; or



  (c)   three days after mailing by U. S. certified or registered mail (postage
prepaid and return receipt requested) at the address for that party set forth
below.

A copy of the notice or other communication to a party under this Agreement must
be sent to the party’s counsel at the address set forth below. A delivery under
this Agreement will be considered to be effective when made even though a party
refuses to receive the communication.

                  Seller:   C/O Grand Avenue Incorporated
 
  ATTN: President        
 
  3100 Grand Avenue        
 
  Pittsburgh, PA 15225        
 
  FAX: 412-771-3340             Email: jim.snyder@snydergroup.com Seller’s
Counsel:   Edward C. Wachter, Jr., Esquire     McCann Garland Ridall & Burke
 
  11 Stanwix Street        
 
  Suite 2125        
 
  Pittsburgh, PA 15222        
 
  FAX: 412-566-1817             Email:edwardwachter@msn.com
Buyer:
  C/O Metalico, Inc.        
 
  186 North Ave. East        
 
  Cranford, NJ 07016        
 
  Fax: 908-497-1097             Email: ceaguero@metalico.com
Buyer’s Counsel:
  Arnold S. Graber, Esq.             Executive Vice President and General
Counsel
 
  Metalico, Inc.        
 
  186 North Ave. East        
 
  Cranford, NJ 07016        
 
  FAX: 908-497-1097        
 
  Email:   asgraber@metalico.com
With a copy to:
  Mark I. Baseman, Esq.        
 
  Cohen & Grigsby, P.C.             11 Stanwix Street, 15th Floor
 
  Pittsburgh, PA 15222        
 
  FAX: 412-209-1998        
 
  Email:   mbaseman@cohenlaw.com

A party or its counsel may change its facsimile number or address for
communications under this Agreement by giving the other party and counsel notice
of the change in the manner specified above. If a party changes the party’s
address or facsimile number and does not notify the other party in the manner
specified above, a notice or other communication will be effective three days
after it is sent by U. S. regular mail, postage prepaid, to the party’s address
or such other address as to which the other party has been notified in the
manner specified above. Notice provided to a party’s counsel does not constitute
notice to the party.

Section 12.4 Successors and Assigns. None of the parties may assign their rights
or delegate their duties hereunder, except that after Closing,(i) the Seller may
assign its rights and obligations hereunder to one or more of its shareholders
or other Affiliates or subsidiaries, provided that no such assignment shall
relieve the Seller of its obligations hereunder, and (ii) Buyer may assign its
rights and obligations to one or more Affiliates or wholly-owned subsidiaries,
provided that no such assignment shall relieve Buyer of its obligations
hereunder. Any attempt to assign this Agreement without the written Consent of
the other party shall be void and invalid, the assignee shall acquire no rights
hereunder and the other party shall not recognize this assignment. This
Agreement will be binding upon and inure to the benefit of the successors, and
permitted assigns of the parties hereto.

Section 12.5 No Third Party Beneficiaries. Except as provided in Section 12.4,
this Agreement does not confer upon or give to any person other than the parties
to this Agreement any rights or benefits hereunder.

Section 12.6 Governing Law; Jurisdiction. This Agreement and all questions
relating to its validity, interpretation, performance and enforcement
(including, without limitation, provisions concerning limitations of actions)
shall be governed by and construed in accordance with the domestic laws of the
Commonwealth of Pennsylvania, notwithstanding any choice-of-laws doctrine of
such jurisdiction or any other jurisdiction which ordinarily would cause the
substantive law of another jurisdiction to apply, without the aid of any canon,
custom or rule of law requiring construction against the draftsman. Any action
or proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement shall be brought against any of the parties only in the
courts of the Commonwealth of Pennsylvania, County of Allegheny or, if it has or
can acquire the necessary jurisdiction, in the United States District Court for
the Western District of Pennsylvania, and each of the parties Consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and irrevocably waives any objection based upon
inconvenience of the forum or otherwise to venue laid therein. Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.

Section 12.7 Counterparts and Facsimiles. This Agreement may be executed in
separate counterparts with different parties signing different counterparts so
long as each party signs at least one counterpart. A party’s execution of this
Agreement, or any other document relating to the transactions to be consummated
hereunder, may be evidenced by facsimile or other method of electronic
transmission. A party’s delivery of this Agreement, or any other document
relating to the transactions to be consummated under this Agreement, may be
affected by facsimile or other method of electronic transmission.

Section 12.8 Waivers. A party to this Agreement will not be bound by a waiver of
any right or remedy that inures to the party’s benefit hereunder unless the
waiver is in a writing signed by the party. A failure by a party to enforce any
right or seek any remedy for a Breach of this Agreement by the other party does
not constitute a waiver of the first party’s right to enforce that right or seek
that remedy with respect to that or any other Breach. The waiver by a party of a
Breach of any provision of this Agreement is not a waiver of any subsequent
Breach. Notwithstanding the foregoing, once Closing has occurred pursuant to
this Agreement, all conditions to be satisfied on or before the Closing Date
shall be deemed waived.

Section 12.9 Books and Records. Seller will retain all books, records and other
documents pertaining to its Business in existence on the Closing Date and make
the same available after the Closing Date for inspection and copying by Buyer or
any representative of Buyer at Buyer’s expense during the normal business hours
of Seller, upon reasonable request and upon reasonable notice. No such books,
records or documents shall be destroyed by Seller for a period of five years
following the Closing Date without first advising Buyer in writing and giving
Buyer a reasonable opportunity to obtain possession or make copies thereof.
Without limiting the generality of the foregoing, Seller will make available to
Buyer and its representatives all information deemed necessary or desirable by
Buyer in preparing its financial statements and preparing and filing its tax
returns and conducting or defending any audits in connection therewith. For a
period of five years after the Closing, following delivery of reasonable written
notice by Seller’s representatives, Buyer will during regular business hours
provide Seller’s representatives with access to any financial and accounting
books and records that Seller has delivered to the Buyer. For purposes hereof,
access to books and records includes the right to make copies thereof and to
obtain answers to inquiries to Buyer’s executive officers about such books and
records.

Section 12.10 Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

Section 12.11 Public Announcement. Neither Seller nor Buyer nor any of their
respective shareholders, Affiliates or subsidiaries shall make any public
statement or release concerning this Agreement or the Contemplated Transactions
except for such written information as shall have been approved in writing as to
form and content by the other party hereto, provided, however, that either
Seller or Buyer may make any public disclosure it believes in good faith is
required by applicable law (in which case the discloser shall use its reasonable
best efforts to advise the other prior to making the disclosure).

Section 12.12 Integration and Amendment. This Agreement supersedes all prior
discussions between the parties with respect to the subject matter of this
Agreement. This Agreement and the Exhibits and Schedules attached to this
instrument constitute the entire agreement of the parties with respect to the
subject matter thereof, and may not be amended or modified except by a writing
signed by the party against whom the amendment is to be enforced.

Section 12.13 Joint Preparation. This Agreement was prepared jointly by the
parties and any uncertainty or ambiguity existing herein may not be interpreted
against any party.

Section 12.14 Non-foreign Status. Each party represents and warrants that it is
a United States person so that payments made to the party under this Agreement
are not subject to income Tax withholding under IRC §§ 1441, 1442, 1443, 1445
and 1446.

Section 12.15 Confidentiality.



  (a)   Between the date of this Agreement and the Closing Date, the
Confidentiality Letter Agreement executed by Parent and KeyBanc Capital Markets
Inc. dated September 10, 2007 will continue in effect, and such agreement, as
modified is incorporated herein by this reference thereto. The foregoing letter
agreement will terminate if the Contemplated Transactions are consummated.
Thereafter, neither Seller nor the Buyer, nor any of their respective
shareholders, Affiliates or subsidiaries shall disclose to any person (other
than such party’s representatives with a reason to know) in any manner, directly
or indirectly, any confidential or proprietary information or data or trade
secrets of the other party or any of its Affiliates (“Confidential
Information”), or use or assist any person (other than any representative of the
Buyer, Seller or an Affiliate thereof with a reason to know), to use, in any
manner, directly or indirectly, any Confidential Information. As used in this
Agreement, Confidential Information includes but is not limited to any and all
(i) information regarding this Agreement, the documents contemplated hereby and
the negotiations in respect thereof and (ii) subject to the successful
consummation of the Closing, all confidential, proprietary, and similar
information of the Business.

The provisions of this Section 12.15 do not apply to:



  (i)   the disclosure of information to a third party who is already aware of
such information;



  (ii)   the disclosure or use of information that becomes publicly available
through no fault of Seller or Buyer;



  (iii)   the disclosure of information that is necessary or appropriate to make
any filing or obtain any Consent or approval required for the consummation of
the Transactions; or



  (iv)   the furnishing of information as required by a Government Body or Legal
Requirement or as necessary or appropriate in connection with any Proceeding.



  (b)   If any party or any of its representatives is requested or required by
law to disclose any of the information, the party receiving such request will
provide the other party with prompt written notice of such request or
requirement so that such other party may seek a protective order or other
appropriate relief to ensure that any information so disclosed is maintained in
confidence to the maximum extent possible by the agency or other Person
receiving the information or, in the sole discretion of such other party, to
waive compliance with the provisions of this Agreement. In any such case, the
party receiving such request will use its Reasonable Best Efforts in cooperation
with such other party or otherwise to avoid or minimize the required disclosure
and/or to obtain such protective order or other relief. Such written notice
shall be given no later than 15 days prior to the date scheduled for the legally
required disclosure, provided that, if the requested party is given less than 15
days to make such disclosure, such written notice shall be given as soon as
practicable after its receipt of such request. In the event that such protective
order or other remedy is not obtained, the requested party agrees that it will
furnish only that portion of the information that it is legally obligated to
disclose.



  (c)   If the Contemplated Transactions are not consummated, Buyer will return
or destroy as much of the written information provided by Seller or Seller’s
representatives as Seller requests and will not thereafter use such information
obtained from Seller for any purpose, all as more fully provided in the
Confidentiality Letter Agreement described above.



  (d)   The parties acknowledge that money Damages would be an inadequate remedy
for a Breach of this Section 12.15 and that, in addition to money Damages, an
aggrieved party should be entitled to injunctive relief.

Section 12.16 Disclosure Exhibits. The disclosures in the Exhibits to this
Agreement relate to the representations and warranties in the Section of the
Agreement to which they expressly relate and to any other representation or
warranty in this Agreement to which the relevance of the disclosure is apparent.

Section 12.17 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
parties Consent to the reformation of any invalid or unenforceable provision so
that it is enforceable to the maximum extent permitted by law.

Section 12.18 Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE OTHER TRANSACTION
DOCUMENTS, THE BUYER ACKNOWLEDGES TO AND AGREES WITH SELLER AS FOLLOWS:



  (a)   THAT THE BUYER IS PURCHASING THE PROPERTY WITHOUT ANY WARRANTIES OR
GUARANTEES, EITHER EXPRESS OR IMPLIED, AS TO ITS CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE,
OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER,



  (b)   SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY OR GUARANTY, ORAL OR WRITTEN,
PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING (A) THE VALUE, NATURE, QUALITY
OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF
THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH THE BUYER MAY CONDUCT
THEREON, (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL BODY,
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, (H) THE
PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES AT, ON, UNDER, OR ADJACENT TO THE
PROPERTY OR ANY OTHER ENVIRONMENTAL MATTER (INCLUDING ANY LIABILITY UNDER
CERCLA) OR CONDITION OF THE PROPERTY, OR (I) ANY OTHER MATTER WITH RESPECT TO
THE PROPERTY.



  (c)   ANY INFORMATION PROVIDED ON BEHALF OF SELLER BY AN UNRELATED THIRD PARTY
WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND SELLER
HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION
AND MAKES NO WARRANTIES AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION.



  (d)   SELLER SHALL NOT BE LIABLE UNDER ANY STRICT TORT LIABILITY THEORY AND
SELLER SHALL NOT BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INCIDENTAL, PUNITIVE
OR EXEMPLARY DAMAGES. FURTHER, SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER
BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY ANY INVESTMENT BANKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

Section 12.19 Expenses. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the negotiation, preparation, execution, and
performance of this Agreement and the Contemplated Transactions, including all
fees and expenses of agents, representatives, counsel and accountants. In the
event of termination of this Agreement, the obligation of each party to pay its
own expenses will be subject to any rights of such party arising from a Breach
of this Agreement by the other party.

Section 12.20 Minimum Net WorthSection 12.21 . At all times until the third
anniversary of the Closing Date, Buyer shall, or Parent shall cause Buyer to, in
the aggregate, maintain a minimum Tangible Net Worth of $10,000,000. Parent
joins in this Agreement solely with respect to the following: (i) its obligation
under this Section 12.20 and (ii) its obligations under the Transferred Share
Letter.

Article 13

Employees and Employee Benefits

Section 13.1 Employment of Seller’s Employees by Buyer.



  (a)   Buyer intends to offer employment to all of Seller’s employees who are
actively employed or on an approved non-medical absence on the Closing Date.
Seller’s employees who become employed by Buyer are referred to herein as the
“Transferred Employees”. The employment by Buyer of any Transferred Employee
will commence at the Closing. Nothing in this Agreement shall be deemed to
require Buyer to retain any of the Transferred Employees for any period of time
or at any particular compensation rate or in any particular position, or
otherwise restrict Buyer’s right to amend, modify or terminate any employee plan
or program. As a condition to such employment by Buyer, Buyer may require each
such Transferred Employee to execute and deliver Buyer’s standard employment
documents. Seller shall, effective as of the Closing Date, at its option either
terminate or assume the obligations under all employment or contracting
arrangements it has with any of the Transferred Employees.



  (b)   Seller shall pay the cost of any compensation, severance or other
benefits which may be payable to Seller’s employees who do not become
Transferred Employees or to any Transferred Employees or other persons as shall
claim compensation, severance or other benefits in connection with the
consummation of the transactions contemplated by this Agreement.



  (c)   Seller agrees to satisfy all obligations under COBRA related to its
group health plans due to any qualifying event occurring before the Closing
Date.

Section 13.2 Salaries and BenefitsSection 13.3 . For a period of six (6) months
following Closing, the wages and salaries, and the benefits, to be provided by
Buyer to the Transferred Employees must be substantially similar in the
aggregate to those provided by Seller to such employees, subject to Buyer’s good
faith determination that a material adverse change in economic conditions of the
Business requires a change in compensation or benefit levels. Nothing in this
Agreement shall be construed to prevent Buyer from terminating any employee
after the Closing. Subject to the requirements of applicable law, Buyer will
cause the Transferred Employees to be given credit, under each of the Buyer’s
employee benefit plans in which the Transferred Employees are eligible to
participate, for all service with Seller for eligibility and vesting purposes to
the extent permitted under the Buyer’s employee benefit plan and except to the
extent such credit would result in a duplication of benefits.

Section 13.3 Workers’ and Unemployment Compensation. Seller will cooperate with
Buyer in enabling Buyer to investigate Seller’s workers’ compensation and
unemployment compensation experience ratings, and if Buyer requests, Seller will
cooperate with Buyer to enable Buyer to succeed to such ratings.

Section 13.4 Successor Employer. Seller and Buyer will (a) treat Buyer as a
successor employer and Seller as a predecessor employer, within the meaning of
IRC § 3121(a)(1) and 3306(b)(1), with respect to the Transferred Employees for
purposes of the Taxes imposed under the United States Unemployment Tax Act
(“FUTA”) or the United States Federal Insurance Contributions Act (“FICA”) and
(b) cooperate with each other to avoid, to the extent possible, the filing of
more than one IRS Form W-2 with respect to each such Transferred Employee for
the calendar year 2008, provided that in no event will Buyer be deemed to have
assumed any liabilities of Seller arising or accrued prior to the Closing Date
arising under FUTA, FICA or otherwise pursuant to this Section 13.4. With
respect to any applicable Tax law relating to employment, unemployment
insurance, Social Security, disability, workers’ compensation, payroll, health
care, or similar Tax, other than Taxes imposed under FICA and FUTA, Seller and
Buyer will treat Buyer as a successor employer and Seller as a predecessor
employer, within the meaning of the relevant provisions of such Tax law with
respect to the Transferred Employees and will cooperate with each other to
avoid, to the extent possible, the filing of more than one individual reporting
form pursuant to each such Tax law with respect to each Transferred Employee for
calendar year 2008. Seller and Buyer will report on a predecessor-successor
basis with respect to any of Seller’s employees who are not hired by Buyer
regarding the filing of IRS forms W-2, W-3 and 941 after the Effective Time and
Buyer will assume the Seller’s obligation to furnish W-2 forms to such employees
for all of calendar year 2008. Buyer’s obligation under this Section 13.4 is
contingent upon its receipt of all necessary information from Seller to fulfill
its reporting responsibilities. Buyer has no obligation to request additional
data or verify the accuracy of data submitted by Seller and is entitled to rely
on such data.

Article 14

Environmental Matters

Section 14.1 Buyer’s Environmental Obligations. Following the Closing, Buyer
shall comply in all material respects with all environmental Legal Requirements
pertaining to the operation of the Business and the Real Property.

Article 15
Real Estate Matters

Section 15.1 Title



  (a)   Seller shall order a commitment (a “Commitment”) for an owner’s policy
of title insurance respecting the Owned Properties issued by the Title Company.
Seller shall order the Title Company to deliver a Commitment, together with
copies of all exception instruments referenced therein, to Buyer with a copy
thereof to Seller promptly after the date hereof. Such Commitment shall reflect
the Title Company’s obligation to issue on the Closing Date an ALTA owner’s
policy of title insurance (ALTA Form 2006) in a reasonable and customary amount
insuring in Buyer good and marketable, fee simple title to the applicable Owned
Properties, free and clear of all Encumbrances other than Permitted
Encumbrances, except as otherwise specified herein together with such other
endorsements as Buyer deems desirable (together, the “Title Policies”). Buyer
will have ten (10) days following receipt of the Commitment to give notice to
Seller’s Counsel (at the notice address shown for him in Section 12.3 hereof) of
any objection to title appearing in such Commitment which Buyer is unwilling to
waive. If Buyer does not give notice to Seller’s Counsel of an objection to
title raised in such report within the time frame as set forth above, such
objection shall be deemed waived by Buyer.



  (b)   If for any reason whatsoever the Seller fails or is unable to comply
with the terms of this Agreement or deliver title as provided herein, then
Buyer’s sole and exclusive right and remedy shall be (i) to accept such
performance and/or such title as the Seller is able or willing to render and/or
deliver, without any other liability on the part of Seller, or (ii) to reject
title, in which event Seller’s sole liability, in law or at equity, shall be for
the return of the Deposit, together with the net charge for title examination
actually incurred by Buyer. Seller shall not be required to bring any action or
proceeding or obtain the signature of any person, firm or corporation, for the
purposes of remedying any objection or curing any defects.

Section 15.2 Seller’s Title Expenses. The Title Company shall charge the Seller
with, and pay out of the Purchase Price:



  (a)   one-half of any stamp tax, state, county, or local transfer taxes, and
similar fees imposed on the conveyance of the Property by applicable law;

(b) one-half of the escrow fee, if any;



  (c)   the cost of discharging and releasing any mortgages or other liens
affecting the Properties; and

(d) Seller’s costs incurred in curing title defects as required hereunder.

Section 15.3 Buyer’s Title Expenses. The Title Company shall charge the Buyer
with:



  (a)   the premiums related to the Title Policies, including the cost of all
endorsements to the Title Policies;



  (b)   one-half of any stamp tax, state, county, or local transfer taxes, and
similar fees imposed on the conveyance of the Property by applicable law;

(c) one-half of the escrow fee, if any;

(d) the cost of Buyer’s due diligence inspections;



  (e)   the cost of recording the Deeds and the cost of recording any other
documents;

(f) the cost of any Surveys;

(g) the cost of the Commitments; and

(h) the cost of the title search and special tax search.

4

[SIGNATURES ON NEXT PAGE – BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
SIGNATURE PAGE TO

ASSET PURCHASE AGREEMENT 1 OF 2

To evidence their agreement to the foregoing, the parties hereto, intending to
be legally bound hereby, have executed this instrument as of the      day of
     , 2008.

Seller:

GRAND AVENUE INCORPORATED

By:      

(Name, Title)

ASSAD IRON & METALS, INC.

By:      

(Name, Title)

HEIDELBERG METALS, INC.

By:      

(Name, Title)

NEVILLE RECYCLING LLC

By:      

(Name, Title)

PLATT PROPERTIES LLC

By:      

(Name, Title)

5

SIGNATURE PAGE TO

ASSET PURCHASE AGREEMENT 2 OF 2

Buyer:

METALICO NEVILLE, INC.

By:
Carlos E. Agüero
President


The party below is executing this Agreement solely with respect to the
following: (i) its obligation under Section 12.20 herein and (ii) its
obligations under the Transferred Share Letter

Parent:

METALICO, INC.

By:
Carlos E. Agüero
President


6

Appendix

The capitalized words appearing below have the definitions set forth below. The
singular of a plural defined term means one of the defined items; the plural of
a singular defined term means more than one or all of the defined items.

“Adjustment Amount” is defined in Section 2.2(a).

“Affiliate” means as to a Person, any other Person controlled by, controlling,
under common control with the first entity. For purposes of this definition,
“control” (including “controlling”, “controlled by”, and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and will be construed
in the same manner as in the rules promulgated under the federal securities
laws.

“Assumed Liabilities” is defined in Section 1.5(a).

“Benefit Plans” means all Employee Benefit Plans with respect to which Seller
currently is, or during the three (3) year period preceding the date hereof has
been, the sponsor, a party or obligated to make contributions or to which Seller
has or may have any liability with respect to any present or former employee,
officer or director of Seller.

“Bill of Sale” is defined in Section 1.4.

“Breach” means any material inaccuracy in or breach of, or any failure to
perform or comply with, a representation, warranty, covenant, obligation, or
other provision of this Agreement.

“Buyer Indemnified Parties” is defined in Section 10.1.

“Closing” is defined in Section 9.1.

“Closing Date” is defined in Section 9.1.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

“Commitment” is defined in Section 15.1(a).

“Competing Business” is defined in Section 5.9.

“Confidential Information” is defined in Section 12.15(a).

“Confidentiality Letter Agreement” is defined in Section 12.15(a).

“Consent” means an approval, consent, ratification, waiver, or other
authorization (including a Governmental Authorization).

“Consultant” is defined in Section 2.2(b).

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, including:

(a) the sale of the Property by Seller to Buyer or its Affiliates; and

(b) the performance by the Buyer and Seller of their respective covenants and
obligations under this Agreement.

“Contract” is defined in Section 1.2.

“Damages” means any and all losses, liabilities, damages, demands, claims,
suits, actions, judgments or causes of action, assessments, costs and expenses,
including, without limitation, interest, penalties, reasonable attorneys’ fees,
any and all reasonable expenses incurred in investigating, preparing or
defending against any litigation, commenced or threatened, or any claim
whatsoever, and any and all amounts paid in settlement of any claim or
litigation.

“Deductible Amount” is defined in Section 10.4.

“Deed” is defined in Section 1.4.

“Deposit” is defined in Section 2.1(a).

“Effective Time” is defined in Section 9.1.

“Employee Benefit Plans” means any “employee benefit plan” (as defined in
Section 3(3) of ERISA), or any bonus, incentive compensation, profit sharing,
retirement, pension, deferred compensation, severance, change in control,
termination, stock option or purchase plan, restricted stock, phantom stock,
hospitalization, disability, life or other insurance plan, or other employee
fringe benefit plan, program, agreement (including any collectively bargaining
agreement), practice of Seller, policy or arrangement.

“Employment Agreements” is defined in Section 6.7.

“Encumbrance” means any mortgage, lien, pledge, charge, security interest,
encumbrance or other adverse claim of any kind.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

“Environmental Authorization” means any approval, Consent, license, permit,
waiver, or other authorization issued, granted, given or otherwise made
available pursuant to any Environmental Requirement or under the authority of
any Governmental Body charged with the responsibility of protecting the
Environment.

“Environmental Liabilities” means any cost, damages, expense, liability,
obligation or other responsibility arising from or under any Environmental
Requirement, including those consisting of or relating to:



  (a)   any Environmental, health or safety matter or condition (including
on-site or off-site contamination, occupational safety and health and regulation
of any chemical substance or product);



  (b)   any fine, penalty, judgment, award, settlement, legal or administrative
proceeding, damages, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental Requirement;



  (c)   financial responsibility under any Environmental Requirement for cleanup
costs or corrective action, including any cleanup, removal, containment or other
remediation or response actions (“Cleanup”) required by any Environmental
Requirement (whether or not such Cleanup has been required or requested by any
Governmental Body or any other person) and for any natural resource damages; or



  (d)   any other compliance, corrective or remedial measure required under any
Environmental Requirement.

The terms “removal,” “remedial” and “response action” include the types of
activities covered by the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”).

“Environmental Requirement” means any Legal Requirement that requires or relates
to:



  (a)   advising appropriate authorities, employees, and the public of intended
or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;



  (b)   preventing or reducing to acceptable levels the release of Hazardous
Substances into the Environment;



  (c)   reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;



  (d)   reducing to legally required levels the risks inherent in the
transportation of hazardous substances, pollutants, oil, or other potentially
harmful substances;



  (e)   cleaning up Hazardous Substances that have been released, preventing the
threat of release, or paying the costs of such clean up or prevention;



  (f)   making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets; or



  (g)   providing safe and healthful working conditions and reducing
occupational safety and health hazards.

Environmental Requirements include the CERCLA; the Resource Conservation and
Recovery Act, as amended (“RCRA”); the Toxic Substances Control Act, as amended
(“TSCA”); the Clean Air Act, as amended (“CAA”); the Federal Water Pollution
Control Act, as amended (“FWPCA”); the Oil Pollution Act of 1990, as amended
(“OPA”); the Occupational Safety and Health Act, as amended (“OSHA”); and the
Safe Drinking Water Act, as amended (“SDWA”); and their state and local
counterparts or equivalents.

“Equipment” is defined in Section 1.1(b).

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

“ERISA Affiliate” means , with respect to Seller, any entity which is or has
ever been a member of a “controlled group of corporations” with, or under
“common control” with, Seller (within the meaning of IRC §414(b) or (c)) or
which is or has ever been a member of an “affiliated service group” with Seller
(within the meaning of IRC §414(m)) or any entity which is or has ever been
required to be aggregated with Seller under Section 4001(b) of ERISA.

“Escrow Agent” is defined in Section 1.5(c).

“Excluded Property” is defined in Section 1.3.

“Financial Statement” is defined in Section 3.5.

“Governmental Authorization” means any approval, Consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

“Governmental Body” means any federal, state, local, municipal, foreign, or
other government or any subdivision, agency, bureau, or department thereof.

“Hazardous Substance” means any element, substance, compound, solution, mixture,
pollutant or contaminant as defined or regulated under the CERCLA, Clean Water
Act,  Clean Air Act, the Resource Conservation and Recovery Act,  the Toxic
Substance Control Act, the Hazardous Materials Transportation Act and the
Occupational Health and Safety Act and equivalent state statutes.

“HSR Act” is defined in Section 1.6(b). 

“Hybrid Claim” is defined in Section 10.6(d).

“Intellectual Property” means:



  (a)   trade names, trademarks, service marks and logos, registered and
unregistered and applications for any of the foregoing (collectively, “Marks”);



  (b)   patents (“Patents”), patent applications, continuations and inventions
and discoveries that may be patentable;



  (c)   registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);



  (d)   rights in mask works and software;



  (e)   know-how, trade secrets, confidential or proprietary information,
customer lists, technical information, data, process technology, plans, drawings
and blue prints (collectively, “Trade Secrets”); and



  (f)   rights in internet web sites and internet domain names (collectively,
“Net Names”).

“Inventory” is defined in Section 1.1(a).

“Inventory Amount” is defined in Section 2.2(a).

“IRC” means the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the Treasury Department pursuant to the Internal Revenue
Code or any successor law.

“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.

“Key Employees” means the following employees: Lou Cramer, Gary Leo, Chris
Meszaros, Dennis Leasha and George Dressel.

“Leased Property” is defined in Section 3.12(a).

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative Order, constitution, law,
ordinance, regulation, statute, or treaty.

“Marketable Inventory” is defined in Section 2.2(a).

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA.

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

“Owned Property” is defined in Section 3.12(a).

“Permitted Encumbrances” means liens for property taxes and assessments not yet
due and payable, those encumbrances appearing on the title reports to be
conducted by Buyer and the other items listed on Exhibit 5.8.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or any other entity or organization.

“Prepaids” is defined in Section 1.1(f).

“Proceeding” means an action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal or administrative) commenced,
brought, conducted, or heard by or before, any Governmental Body or arbitrator.

“Product” is defined in Section 5.9.

“Property” is defined in Section 1.1.

“Purchase Price” is defined in Section 2.1.

“Real Property” is defined in Section 3.12(a).

“Reasonable Best Efforts” means the efforts that a prudent person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as expeditiously as possible; provided, however, that an obligation
to use Reasonable Best Efforts under this Agreement does not require the person
subject to that obligation to make any significant out of pocket expenditures or
take actions that would result in a materially adverse change in the benefits to
such person of this Agreement and the Contemplated Transactions.

“Records” is defined in Section 1.1(e).

“Related Party” means (i) any Affiliate of Seller, (ii) any director, officer or
equity holder of Seller or of any Affiliate of Seller and (iii) any Affiliate of
any Person described in clause (ii) above.

“Retained Liability” is defined in Section 1.5(b).

“Seller Indemnified Party” is defined in Section 10.2.

“Seller’s Knowledge” means the actual knowledge of any of (a) James R. Snyder
(b) Charles B. Snyder (c) Daniel R. Snyder or (d) any Key Employee after such
inquiry as a reasonably prudent person would undertake, and not including any
imputed or constructive knowledge.

“Settlement Statement” is defined in Section 9.2(g).

“Tangible Net Worth” means the aggregate value of property, plant and equipment,
inventory, and cash on hand of the Buyer (including Affiliates of the Buyer
holding real property interests included in the Property) without regard to
GAAP.

“Tax” means any tax, levy, assessment, tariff, duty, or other fee, and any
related charge or amount (including any fine, penalty, interest, or addition to
tax), imposed, assessed, or collected by or under the authority of any
Governmental Body (including any income tax, sales or use tax, property tax, or
excise tax, workers’ compensation premiums, and unemployment compensation
contributions).

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

“Tentative Purchase Price” is defined in Section 2.1.

“Territory” is defined in Section 5.9.

“Third Party Claim” is defined in Section 10.6(a).

“Title Company” is defined in Section 1.5(c).

“Title Policy” is defined in Section 15.1(a).

“Transaction Document” is defined in Section 3.2.

“Transferred Employee” is defined in Section 13.1(a).

“Volume Weighted Average” means, for any time period, the ratio of the value
traded to the total volume traded over such time period.

7